Volume 1 of 2

                    FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

RICHARD CRAIG KESSER,                           No. 02-15475
             Petitioner-Appellant,
               v.                                 D.C. No.
                                                CV-96-03452-PJH
STEVEN J. CAMBRA, JR., Warden,
                                                  OPINION*
             Respondent-Appellee.
                                          
         Appeal from the United States District Court
           for the Northern District of California*
          Phyllis J. Hamilton, Magistrate, Presiding

                  Argued and Submitted
            December 13, 2005—Portland, Oregon

                    Filed September 11, 2006

  Before: Mary M. Schroeder, Chief Judge, Alex Kozinski,
       Diarmuid F. O’Scannlain, Pamela Ann Rymer,
        Andrew J. Kleinfeld, Kim McLane Wardlaw,
     Richard A. Paez, Marsha S. Berzon, Jay S. Bybee,
  Consuelo M. Callahan, and Carlos T. Bea, Circuit Judges.

                   Opinion by Judge Bybee;
                 Concurrence by Judge Warlaw;
                 Concurrence by Judge Berzon;
                   Dissent by Judge Rymer

   *Decided and filed together with the companion case of Leahy v. Far-
mon, No. 01-17467, ___ WL ___ (9th Cir. 2006) (unpublished disposi-
tion).

                                10941
10946                  KESSER v. CAMBRA


                          COUNSEL

William Weiner, Law Offices of William Weiner, San Fran-
cisco, California, for petitioner-appellant Richard Kesser.

Russel Covey, Costa Mesa, California, for petitioner appellant
Jennifer Leahy.

Michael E. Banister, Deputy Attorney General, San Fran-
cisco, California, for the appellee.


                          OPINION

BYBEE, Circuit Judge:

   Richard Kesser seeks a writ of habeas corpus on the
grounds that the prosecutor struck potential jurors on the basis
of their race, in violation of the Equal Protection Clause of the
Fourteenth Amendment. Batson v. Kentucky, 476 U.S. 79
(1986). We hold that, in light of Miller-El v. Dretke, 545 U.S.
231, 125 S. Ct. 2317 (2005), the California Court of Appeal’s
findings are “an unreasonable determination of the facts in
light of the evidence presented in the State court proceeding.”
28 U.S.C. § 2254(d)(2). Accordingly, we reverse the judg-
ment of the district court and grant the writ.
                       KESSER v. CAMBRA                    10947
                                I

   After the prosecutor struck three Native American women
and one Asian woman from the jury in Kesser’s California
murder trial, the court conducted an evidentiary hearing under
People v. Wheeler, 22 Cal. 3d 258 (1978) (California’s equiv-
alent of Batson), at defendants’ request. The prosecutor
explained that he struck Debra Rindels, the only Native
American on the regular panel, because she worked for a tribe
and he feared that she was inclined to favor Native American
culture and institutions over “the mainstream system.” He
also argued that Native Americans were “resistive” and
“suspicious” of the criminal justice system, and gave several
other reasons for striking each of the other jurors. Here are his
explanations in full:

    Ms. Rindels was the one darker skinned female from
    the regular panel or the group of seventeen that I
    challenged. My notes indicate that she was my sec-
    ond peremptory challenge. My first was exercised
    against an older white male. Miss Rindels my notes
    indicate—the grade I gave her was a C. She was a
    younger, middle-aged [N]ative American female,
    Trinidad eight years, Humboldt County twenty-five
    years. She came to the July 29th hardship. She
    claimed a hardship because she was in the process of
    completing an application for HUD funding, which
    was very important I guess to her, and she was the
    office manager for an [I]ndian tribe and had been for
    twelve years. Married fourteen years. Her husband
    was a foreman for a roofing company, two kids,
    eighteen and twelve. Her sister worked for Bill
    Bertain. Her younger sister had been divorced, it was
    a particularly messy divorce. Someone had been
    involved with the criminal justice system. That per-
    son turned out to be her older daughter. The suspect
    in that case was her actual father who did a very
    short period of time apparently in custody. I note she
10948                 KESSER v. CAMBRA
    was a little chubby. I have a note here that says
    “perm.” I don’t know what that means. Still a bit
    emotional and misty. She teared up when she talked
    about the experience involving her daughter and her
    father, and she was in Washington for a vacation for
    a couple of months in late 1991 and had no—no rec-
    ollection of anything here. She works for the tribe,
    and when we talk about [N]ative Americans in Hum-
    boldt County, we’re talking essentially about two
    tribes or separate nations, the Hupa and the Yurok.

    My experience is that [N]ative Americans who are
    employed by the tribe are a little more prone to asso-
    ciate themselves with the culture and beliefs of the
    tribe than they are with the mainstream system, and
    my experience is that they are sometimes resistive of
    the criminal justice system generally and somewhat
    suspicious of the system.

    She was pretentious in my mind and self-important
    with the thought that only she could complete the
    necessary paperwork which would get the grant. She
    was emotional about the system as I indicated
    before. Her daughter had been molested by her
    father, and for that reason I’m assuming that the liv-
    ing situation was indicative of something of a dys-
    functional family. I viewed her as somewhat
    unstable, fairly weak, and somebody who I thought
    would be easily swayed by the defense.

The prosecutor then explained his strike against Lawton,
which removed her from alternate panel:

    The first peremptory I exercised was against . . . a
    younger white male. The second one was against
    Theresa Lawton. Mrs. Lawton had claimed no hard-
    ship, so the first time I saw her was when the Court
    questioned her during the individualized questioning.
                  KESSER v. CAMBRA                   10949
I had given her a C minus based upon her responses
to the Court’s questions and the defense attorney’s
questions and the questionnaire.

I noted her to be an older middle-aged [N]ative
American female. She lived in Willow Creek, Hum-
boldt County for twelve years. She had been married
twenty years. She was a cook, Trinity County Hospi-
tal, two children, twenty-two and seventeen. Her
husband was a logger. Her husband had been
divorced and went to a hearing to pay child support.
It had been ordered, and they paid a hundred and
seventy-five dollars a month. And her brother-in-law
was with the highway patrol in Willets.

It appears someone who was involved in the criminal
justice—speed tickets, a D.U.I. over seven years ago.
Curly brown hair, fashionable brown blouse, wore
earrings, not overly irritated.

She knew about the twins, the Hanson twins, but
didn’t know about Hanson himself. I believe she
indicated that she had followed that trial. Of course
[Kesser’s counsel] was involved as the lead attorney
for the defense which resulted in some very favor-
able publicity in the local newspapers by [Kesser’s
counsel]. There was a large article on the case after
the verdict came in, extensive interviews with [coun-
sel]. He also was the subject of some national media
attention. I’m not familiar with the name of the pro-
gram, but he did talk to them. The Hanson parents
were interviewed about their feelings about the case
and the reward that apparently is still outstanding for
the killer.

She would be commuting from the Willow Creek
area. We’re going into the winter. That sometimes is
a fairly hazardous commute, although she had been
10950                 KESSER v. CAMBRA
    commuting from where she lived to Trinity County
    and Weaverville and that is equally hazardous, but
    sometimes the road is closed, and that sometimes
    can affect our ability to go forward, and there is a
    certain flow to the proceedings that I frankly don’t
    like to see disrupted if I can help it.

    She was not overly educated. She was weak. She
    was the person who announced that she would have
    great difficulty just answering out loud, if the Court
    asked her if that was in fact her verdict as read, and
    that she thought that it would affect her ability to
    render a decision in this case, and that certainly rein-
    forced my first impression of her, which was that she
    was not a good juror for this particular case.

Finally, the prosecutor explained why he struck Carla Smith-
field:

    I gave her a C overall. She came in August 31 for the
    hardship. She was the sole support for her family.
    She was concerned about her position at Humboldt
    State where she teaches two year olds, and there was
    nobody really in her mind who could take her place,
    and that was I think in her words, fairly important,
    teacher of two year olds to whom they are attached,
    apparently to her.

    She has some kind of relationship with her—Her
    husband it turns out is fifty-nine years old and had
    a stroke last year. She was heavier, wore a flowery
    lacy blouse. Has cousins apparently down in the
    L.A. area apparently involved with the police. She
    knew someone, an uncle, who was arrested for driv-
    ing under the influence. Her husband is an alcoholic
    who has been sober for quite a while, and the Court
    was questioning a lot of people about that. I pro-
    posed a voir dire question which I thought would
                      KESSER v. CAMBRA                  10951
    neutralize some of the Court’s questions, because in
    my mind we kind of left a lot of these people with
    the impression that somebody who is a recovered
    alcoholic or recovered drug addict like Mr. Kesser is
    or Miss Leahy is is somehow, you know, more
    believable than others.

    She also was the individual who wrote a letter to the
    Court to reemphasize how important she thought her
    position was and how important that she thought it
    was that she be there.

    ....

    I would mention Miss Smithfield, I’m not sure, I
    believed her to be a Chicano and not a [N]ative
    American, but certainly I’m not expert on guessing
    somebody’s ethnic background.

The court then asked to hear from defense counsel.

    [Defense Counsel]: Your Honor, I believe that the
    expressed concern that [the prosecutor] had, particu-
    larly Miss Rindels, is a classic example of what the
    Court—in fact would be used by the appellate courts
    as a basis for exclusion, because it’s a presumption
    of a group bias based on a stereotype membership in
    a racial group, and I think that—

    THE COURT: I don’t believe that’s what it said.

    [Defense Counsel]: That’s what I heard. Native
    Americans that work for tribes are a little more
    prone to identify with the culture of the tribe, and
    feel alienated and are not willing to accept the—
    what is perceived to be the wide [sic] judicial system
    and the ethics and the legal requirements that are
    imposed on them by that system. That is a stereotype
10952                 KESSER v. CAMBRA
    that is placed upon that lady because she happens to
    be an [I]ndian and a member of the tribe. That’s
    exactly what it says as far as—that’s what I heard
    him say, and I think that would be pegged by the
    appellate courts as being exactly the type of imper-
    missible stereotyping that makes that type of
    peremptory unconstitutional.

    [Prosecutor]: I would—

    THE COURT: Wait a minute, I want to hear from
    defense counsel first.

    [Prosecutor]: If I could say one thing on that aspect,
    in this county we’ve had Dr. Roy Alsop come in
    here and explain to the courts and I’ve seen this on
    the criminal calendar, child molesting is okay in cer-
    tain [N]ative American cultures, and we can’t treat
    [N]ative American child molesters the same way we
    treat other child molesters, and have to treat them
    through the [I]ndian culture center and there are a
    whole bunch of people that violate our laws that are
    [N]ative Americans and they go much more often
    through the [N]ative American system than the crim-
    inal system, and to say that does not exist is frankly
    incorrect. Dr. Alsop went to San Francisco and testi-
    fied in the Troy case which resulted in the acquittal
    on a charge of murder, because there was some sort
    of racial bias that lasted for a long time in Siskiyou
    County and accounted for the killing of a police offi-
    cer.

    ....

    THE COURT: All right. The Court finds there is suf-
    ficient justification to support the peremptory chal-
    lenges. With regard to Miss Rindels, my
    understanding of what [the prosecutor] said is that—
                       KESSER v. CAMBRA                    10953
    one of them is at least that she worked for the tribe,
    not because she was one of the tribe, but she worked
    for the tribe. That’s entirely different, other than the
    fact if she’s [I]ndian, if she is. I gather that she is.

The trial court did not evaluate the sincerity of the prosecu-
tor’s nonracial reasons because it did not find any racial ani-
mus that would prompt further inquiry. The court ruled that
the prosecutor struck Rindels on account of her work with the
tribe, not her membership in it or her cultural affiliation with
Native American institutions.

  Richard Kesser, his wife Jennifer Leahy, and a friend, Ste-
phen Chiara, were tried and convicted of first degree murder
on the theory that Kesser and Leahy hired Chiara to kill
Kesser’s ex-wife so the couple could collect the insurance
proceeds. Both were sentenced to life in prison without
parole.

   The California Court of Appeal reviewed the Batson chal-
lenge and noted that the trial court had properly found exclu-
sion of an identifiable group, requiring a hearing. People v.
Chiara, No. A060502 (Cal. Ct. App. Dec. 12, 1995), slip op.
at 17. The court revisited the trial court’s findings about the
prosecutor’s motivations, and concluded that, at least in Rin-
dels’s case, they presented “some cause for concern” because
“the underlying assumption that Native Americans as a group
are ‘anti-establishment’ is itself based on a racial stereotype.”
Id. at 19. After discussing the prosecution’s purportedly race-
neutral reasons, the court held that, all things considered, the
challenge was “based on individual predilections supported
by the record.” Id. at 20. The court noted that the prosecutor
said that Rindels was “pretentious” and “self-important”
because she claimed that she was the only one in her office
qualified to complete a HUD application for the tribe, that she
was “emotional about the system,” and living in a “dysfunc-
tional family.” He labeled her as “ ‘somewhat unstable, fairly
10954                  KESSER v. CAMBRA
weak and somebody who I thought would be easily swayed
by the defense.’ ” Id. at 19.

   Although the court of appeal recognized that the trial court
had made no findings on the sincerity of the prosecutor’s
motivations, it noted that “we give great deference to the trial
court in distinguishing bona fide reasons from sham excuses”
Id. In revisiting the factual determinations that the trial court
left incomplete, the court of appeal accepted the prosecutor’s
explanations without reviewing the voir dire or explaining
what evidence (beyond the prosecutor’s own Batson testi-
mony) supported Rindels’s alleged “predilections.” The court
ultimately concluded that the prosecutor’s nonracial reasons
for striking Rindels were genuine reasons: “[n]one of them,”
the court declared, “constitutes a sham excuse.” Id. The court
went on to approve the government’s reasons for striking
jurors Smithfield and Lawton, calling them “powerful” and
“solid” reasons. Id. at 20-21. After acknowledging some
degree of racial stereotyping and finding that the prosecution
had also presented sincere, nonracial reasons for striking the
Native Americans, the court concluded that and that “the trial
court could reasonably have found, based on several race-
neutral explanations, that the prosecutor’s ‘predominant
motive’ . . . was not ethnic or racial bias.” Id at 20 (emphasis
added).

   The California Supreme Court denied the couple’s petitions
without comment. People v. Chiara, No. S051306 (Cal.
March 14, 1996). Kesser and Leahy then sought a writ of
habeas corpus under 28 U.S.C. § 2254, arguing that the prose-
cutor’s use of peremptory strikes violated the Equal Protec-
tion Clause of the Fourteenth Amendment. The district court
reviewed the claims under the applicable AEDPA standard,
dictated by 28 U.S.C. § 2254, and denied the petitions, hold-
ing that although the trial court “commit[ed] serious error in
failing to recognize the bias inherent in one of the prosecu-
tor’s purportedly neutral reasons,” the court of appeal acted
appropriately in finding that “race was not the primary reason
                       KESSER v. CAMBRA                   10955
given by the prosecutor.” Leahy v. Farmon, 177 F. Supp. 2d
985, 992, 1001 (N.D. Cal. 2001) (internal quotation marks
omitted); see also Kesser v. Cambra, No. C-96-3452-PJH
2001 WL 1352607, *8-13 (N.D. Cal. Oct. 26, 2001) (unpub-
lished disposition). We affirmed the district court in a divided
decision, Kesser v. Cambra, 392 F.3d 327 (9th Cir. 2004), and
granted rehearing en banc, 425 F.3d 1230 (9th Cir. 2005). We
now reverse.

   The racial animus behind the prosecutor’s strikes is clear.
When he was asked to explain why he used a peremptory
challenge to eliminate Rindels, he answered using blatant
racial and cultural stereotypes. He identified Rindels as a
“darker skinned,” “[N]ative American female” and worried
that Native Americans who worked for the tribe, like Rindels,
were “a little more prone to associate themselves with the cul-
ture and beliefs of the tribe than they are with the mainstream
system.” The prosecutor did not want such Native Americans
on the jury because “they are sometimes resistive of the crimi-
nal justice system generally and somewhat suspicious of the
system.” Later in the hearing, he elaborated on his fears of
Native American culture when he explained that an expert
had testified in a local criminal case that “child molesting is
okay in certain Native American cultures” and worried that
“there are a whole bunch of people that violate our laws that
are [N]ative Americans and they go much more often through
the [N]ative American system than the criminal system.” The
prosecutor emphasized the seriousness of the situation by
explaining that not only were Native American child molest-
ers escaping justice, but that expert testimony about Native
American culture had recently brought an acquittal to a
charge of murdering a police officer.

  The prosecutor’s obvious fixation with Native Americans
was not limited to Rindels. After he struck Rindels, he used
two more challenges to strike the remaining Native Ameri-
cans, potential alternate jurors Smithfield and Lawton, and to
remove the only other minority in the venire, Flordeliza
10956                  KESSER v. CAMBRA
Nakata, whom he described as “brown skinned” but of
unknown heritage. At earlier stages of jury selection, the pros-
ecutor acquiesced in the court’s excusal of another Native
American, and he was the first to stipulate to the release of
another potential juror who apparently worked for a tribe. No
one from the pool of at least four Native Americans served on
what ultimately became an all-white jury.

   Batson and its progeny, most importantly, the Court’s
recent decision in Miller-El, 545 U.S. 231, 125 S. Ct. 2317,
clearly dictate a reversal here, even under the deferential
AEDPA standard of review. AEDPA is “demanding but not
insatiable.” Id. at 2325. The California Court of Appeal
(whose holdings we review as the last reasoned state court
decision) had the duty, under Batson’s third prong, to deter-
mine whether the prosecutor’s nonracial motives were pretex-
tual. The court reviewed the prosecutor’s reasons without
looking at the voir dire or the jurors’ questionnaires, and erro-
neously found that the race-neutral reasons were not “sham
excuse[s].” Chiara, No. A060502, slip op. at 20. Without ever
considering the evidence outside the prosecutor’s own self-
serving Batson testimony, the court ruled that the strikes were
“based on individual predilections supported by the record.”
Id. We need not reach the issue of whether the Court of
Appeal was correct in evaluating permissible and impermissi-
ble motives to determine the “predominant” motive, because
it erred in finding any sincere, permissible motives. See Bat-
son, 476 U.S. at 98 n.20-21 (holding that the “prosecutor must
give a clear and reasonably specific explanation of his legiti-
mate reasons for exercising the challenges” and that the
court’s findings at this stage “largely will turn on evaluation
of credibility” (internal quotation marks omitted)). Even with-
out the benefit of mixed-motive analysis, Batson is not tooth-
less in the face of such blatant race-based strikes.

   Once an inference of race-based challenges has been estab-
lished, the court need not accept any nonracial excuse that
comes along. Johnson v. Vasquez, 3 F.3d 1327, 1331 (9th Cir.
                            KESSER v. CAMBRA                          10957
1993). We hold that the California courts, by failing to con-
sider comparative evidence in the record before it that undeni-
ably contradicted the prosecutor’s purported motivations,
unreasonably accepted his nonracial motives as genuine. We
conclude that the California courts’ findings are not merely
wrong, but “an unreasonable determination of the facts in
light of the evidence presented in the State court proceeding.”
28 U.S.C. § 2254(d)(2); cf. Williams v. Taylor, 529 U.S. 362,
409 (2000) (construing the phrase “unreasonable application
of[ ] clearly established Federal law” in § 2254(d)(1)).1

                                     II

  [1] A Batson challenge involves a three-part test. First, the
defendant must make a prima facie showing that a challenge
was based on race. Second, the prosecution must offer a race-
neutral basis for the challenge. Third, the court must deter-
mine whether the defendant has shown “purposeful discrimi-
  1
    The dissent ignores our prior considered decision in Taylor v. Maddox,
366 F.3d 992 (9th Cir. 2004), and states that “state court findings of fact
are presumed to be correct unless the petitioner rebuts that presumption
with clear and convincing evidence. 28 U.S.C. § 2254(e)(1).” Dissent at
10997 (emphasis added); see also id. at 11006-07 (“I cannot say that
Kesser has adduced clear and convincing evidence that the challenge was
purposefully discriminatory.” (emphasis added)). We held in Taylor that
§ 2254(e)(1) applies to challenges based on extrinsic evidence; or “evi-
dence presented for the first time in federal court,” and requires proof by
clear and convincing evidence. Taylor, 366 F.3d at 1000. By contrast, we
apply § 2254(d)(2) to “intrinsic review of a state court’s processes, or situ-
ations where petitioner challenges the state court’s findings based entirely
on the state record.” Id. at 999-1000; see also Lambert v. Blodgett, 393
F.3d 943, 971-72 & n.19 (9th Cir. 2004). But see Miller-El, 125 S. Ct. at
2325 (reciting, without distinguishing, both § 2254(d)(2) and
§ 2254(e)(1)).
   Because the evidence of the prosecutor’s bias is found in the record that
was before the California Court of Appeal, we are governed by
§ 2254(d)(2) rather than § 2254(e)(1). In any event, the question of which
AEDPA standard we apply here may be academic, because the record sat-
isfies either standard.
10958                  KESSER v. CAMBRA
nation.” Batson, 476 U.S. at 98; see also Purkett v. Elem, 514
U.S. 765, 767 (1995) (per curiam) (“If a race-neutral explana-
tion is tendered, the trial court must then decide (step three)
whether the opponent of the strike has proved purposeful
racial discrimination.”). At this stage, “the trial court deter-
mines whether the opponent of the strike has carried his bur-
den of proving purposeful discrimination.” Purkett, 514 U.S.
at 768. Although the burden remains with the defendant to
show purposeful discrimination, the third step of Batson pri-
marily involves the trier of fact. After the prosecution puts
forward a race-neutral reason, the court is required to evaluate
“the persuasiveness of the justification.” Id. To accept a pros-
ecutor’s stated nonracial reasons, the court need not agree
with them. The question is not whether the stated reason rep-
resents a sound strategic judgment, but “whether counsel’s
race-neutral explanation for a peremptory challenge should be
believed.” Hernandez v. New York, 500 U.S. 352, 365 (1991)
(plurality opinion). “It is true that peremptories are often the
subjects of instinct,” and that “it can sometimes be hard to say
what the reason is.” Miller-El, 125 S. Ct. at 2332. “But when
illegitimate grounds like race are in issue, a prosecutor simply
has got to state his reasons as best he can and stand or fall on
the plausibility of the reasons he gives.” Id. “While subjective
factors may play a legitimate role in the exercise of chal-
lenges, reliance on such factors alone cannot overcome strong
objective indicia of discrimination . . . .” Burks v. Borg, 27
F.3d 1424, 1429 (9th Cir. 1994).

   The trier of fact may not turn a blind eye to purposeful dis-
crimination obscured by race-neutral excuses. “[T]he prosecu-
tor must give a ‘clear and reasonably specific’ explanation of
his ‘legitimate reasons’ for exercising the challenges.” Bat-
son, 476 U.S. at 98 n.20 (quoting Tex. Dep’t of Cmty. Affairs
v. Burdine, 450 U.S. 248, 258 (1981)). “A Batson challenge
does not call for a mere exercise in thinking up any rational
basis.” Miller-El, 125 S. Ct. at 2332. Reasons must be “re-
lated to the particular case to be tried.” Batson, 476 U.S. at
98. “[I]mplausible or fantastic justifications may (and proba-
                       KESSER v. CAMBRA                    10959
bly will) be found to be pretexts for purposeful discrimina-
tion.” Purkett, 514 U.S. at 768.

   [2] The court need not accept any proffered rationale. We
have recognized that “[w]hen there is reason to believe that
there is a racial motivation for the challenge, neither the trial
courts nor we are bound to accept at face value a list of neu-
tral reasons that are either unsupported in the record or refuted
by it.” Johnson, 3 F.3d at 1331. The court must evaluate the
record and consider each explanation within the context of the
trial as a whole because “ ‘[a]n invidious discriminatory pur-
pose may often be inferred from the totality of the relevant
facts.’ ” Hernandez, 500 U.S. at 363 (quoting Washington v.
Davis, 426 U.S. 229, 242 (1976)); see also Miller-El, 125
S. Ct. at 2324 (noting that Batson requires inquiry into “ ‘the
totality of the relevant facts’ about a prosecutor’s conduct”
(quoting Batson, 476 U.S. at 94)); Batson, 476 U.S. at 93 (“In
deciding if the defendant has carried his burden of persuasion,
a court must undertake a sensitive inquiry into such circum-
stantial and direct evidence of intent as may be available.”
(internal quotation marks omitted)). A court need not find all
nonracial reasons pretextual in order to find racial discrimina-
tion. “[I]f a review of the record undermines the prosecutor’s
stated reasons, or many of the proffered reasons, the reasons
may be deemed a pretext for racial discrimination.” Lewis v.
Lewis, 321 F.3d 824, 830 (9th Cir. 2003); see also United
States v. Chinchilla, 874 F.2d 695, 699 (9th Cir. 1989)
(“Thus, the court is left with only two acceptable bases for the
challenges . . . . Although these criteria would normally be
adequately ‘neutral’ explanations taken at face value, the fact
that two of the four proffered reasons do not hold up under
judicial scrutiny militates against their sufficiency.”).

                               III

   The “ ‘totality of the relevant facts’ ” in this case includes
the prosecutor’s statements about his jury selection strategies
and his explanations (racial and nonracial) for striking minor-
10960                      KESSER v. CAMBRA
ity jurors. Hernandez, 500 U.S. at 363 (quoting Davis, 426
U.S. at 242). They also include the characteristics of people
he did not challenge. “If a prosecutor’s proffered reason for
striking a [minority] panelist applies just as well to an
otherwise-similar [nonminority] who is permitted to serve,
that is evidence tending to prove purposeful discrimination to
be considered at Batson’s third step.” Miller-El, 125 S. Ct. at
2325.2

   [3] The Court in Miller-El applied comparative juror analy-
sis to a case originally tried in 1986, remanded for a Batson
hearing in 1988, and appealed under AEDPA in 2000. The
Court’s holding means that the principles expounded in
Miller-El were clearly established Supreme Court law for
AEDPA purposes at least by the time of the last reasoned
state court decision in Miller-El, handed down in 1992, before
Kesser’s 1993 trial.

   [4] In this case, an evaluation of the voir dire transcript and
juror questionnaires clearly and convincingly refutes each of
the prosecutor’s nonracial grounds, compelling the conclusion
that his actual and only reason for striking Rindels was her race.3
  2
     Long before Miller-El, we approved the use of comparative juror anal-
ysis. See Lewis, 321 F.3d at 830-33 (employing “a comparative analysis
of the struck juror with empaneled jurors” in a case governed by AEDPA);
McClain v. Prunty, 217 F.3d 1209, 1220 (9th Cir. 2000) (applying com-
parative juror analysis under AEDPA review and noting that the “prosecu-
tor’s motives may be revealed as pretextual where a given explanation is
equally applicable to a juror of a different race who was not stricken by
the exercise of a peremptory challenge”); Turner v. Marshall, 121 F.3d
1248, 1251-52 (9th Cir. 1997) (“A comparative analysis of jurors struck
and those remaining is a well-established tool for exploring the possibility
that facially race-neutral reasons are a pretext for discrimination.”); Chin-
chilla, 874 F.2d at 698-99 (finding pretext where the prosecution claimed
it struck a Hispanic juror partly on account of his residence, but did not
strike a non-Hispanic juror with the same residence).
   3
     In Miller-El, the trial court did not conduct a comparative juror analy-
sis on remand because it found no race-related reasons for the strike. In
                           KESSER v. CAMBRA                          10961
   [5] The dissent argues that a comparative juror analysis is
not warranted here, because Kesser “did not press a compara-
tive analysis at trial and developed no factual basis to support
one.” Dissent at 11006. This reasoning overlooks the fact that
Kesser could not present a comparative analysis at trial.
Because the trial judge did not find any race-based reasons for
the challenge (Batson’s second step), the court did not reach
the question of whether any race-neutral reasons were pretex-
tual (Batson’s third step). See Purkett, 514 U.S. at 768 (find-
ing that the lower court erred by “combining Batson’s second
and third steps into one”). The “factual basis” for a compara-
tive juror analysis is contained in the voir dire, which was
submitted to the California Court of Appeal and was part of
the “evidence presented in the State court proceeding.” 28
U.S.C. § 2254(d)(2). Furthermore, in Miller-El, the Court
made clear that the comparative analysis is required even
when it was not requested or attempted in the state court. The
Court rejected arguments that

     conflate[d] the difference between evidence that
     must be presented to the state courts to be considered
     by federal courts in habeas proceedings and theories
     about that evidence. There can be no question that
     the transcript of voir dire, recording the evidence on
     which Miller-El bases his arguments and on which
     we base our result, was before the state courts, nor
     does the dissent contend that Miller-El did not
     “fairly presen[t]” his Batson claim to the state courts.

the case at hand, the trial court likewise conducted no comparative juror
analysis because it found all of the prosecutor’s reasons to be race-neutral.
The state court of appeal also neglected to perform a comparative analysis,
perhaps because California caselaw provided that neither the court of
appeal nor the trial court need “compare the responses of rejected and
accepted jurors to determine the bona fides of the justifications offered.”
People v. Arias, 13 Cal. 4th 92, 136 n.16 (1996); see also People v. John-
son, 47 Cal. 3d 1194, 1220-21 (1989). The California courts may wish to
revisit this position in light of Miller-El.
10962                  KESSER v. CAMBRA
Miller-El, 125 S. Ct. at 2326 n.2 (second alteration in origi-
nal) (citations omitted); see id. at 2340 (concluding that the
state court’s conclusion that the jurors were not struck on
account of race was “wrong to a clear and convincing
degree[;] . . . unreasonable as well as erroneous”).

   We too have a transcript of voir dire and a Batson claim
fairly presented, and that is all Miller-El requires. We see no
significant differences that would permit us to ignore the
comparative analysis prescribed there. In Miller-El, the origi-
nal trial was completed before Batson; the case was remanded
for a Batson hearing after appeal. In this case, a Batson
inquiry was conducted immediately after the allegation of
misconduct. Arguably, this case provides a better candidate
for comparative juror analysis, because the prosecutor’s
recorded justifications for the strikes are contemporaneous
with the voir dire. See Turner, 121 F.3d at 1251 (finding that
“[a]lthough both the lack of a contemporaneous explanation
and the prosecutor’s limited recollection [were] troubling,”
“the transcripts of voir dire and the evidentiary hearing yield-
[ed] a sufficient basis for review”). Batson declared that “[i]n
deciding if the defendant has carried his burden of persuasion,
a court must undertake a sensitive inquiry into such circum-
stantial and direct evidence of intent as may be available.”
476 U.S. at 93 (emphasis added) (internal quotation marks
omitted).

                              IV

   [6] The prosecutor cited Rindels’s employment, her “pre-
tentious” and “self-important” attitude, her attitude towards
the criminal justice system, her family background, and her
“unstable, fairly weak” personality. Devoid of context, his
proffered explanation for his peremptory challenge is at least
plausible. As the California Court of Appeal found, “[t]hese
reasons are race-neutral.” Chiara, No. A060502, slip op. at
19. But the prosecutor’s explanation, read in the context of a
“side-by-side comparison[ ]” with the background and
                       KESSER v. CAMBRA                   10963
responses of the jurors who were seated, reveals the prosecu-
tor’s purposeful and plainly racial motives in excusing Rin-
dels and others. Miller-El, 125 S. Ct. at 2325. His ostensibly
“race-neutral” reasons show themselves to be only a veneer,
a pleasing moss having no depth. We consider in turn each of
the prosecutor’s stated reasons.

                               A

   [7] The trial court initially rejected Kesser’s Batson chal-
lenge because it was based, the court believed, on Rindels’s
work for a tribe rather than on her status as a Native Ameri-
can. But a closer look at the prosecutor’s statement shows that
it was her association with Native American culture, rather
than her employment, that rendered the “darker skinned”
woman suspect in his eyes. He explained that the Native
Americans who work for the tribe are troublesome because
they are more likely to “associate themselves with the culture
and beliefs of the tribe” instead of “our laws,” and are likely
to be “resistive” and “somewhat suspicious” of the justice
system. The California Court of Appeal recognized and the
state no longer disputes that the government’s reasoning in
this instance was racial. Chiara, No. A060502, slip op. at 19
(“Were [the prosecutor’s comments quoted above] the only or
primary reason given by the prosecutor, we would have some
cause for concern.”). The state court clearly misinterpreted the
facts, however, when it found that the prosecutor’s other justi-
fications were genuine reasons for the strike.

                               B

   [8] The prosecutor indicated that Rindels was “pretentious
in my mind and self-important with the thought that only she
could complete the necessary paperwork [for the tribe’s
HUD] grant.” We cannot believe this was a sincere reason for
striking her, since many others who were not struck also
expressed concerns about leaving their work for the weeks
and perhaps months needed to complete Kesser’s trial. Such
10964                     KESSER v. CAMBRA
excuses were commonplace; successful excuses offered at the
hardship hearing included work, childcare, a fishing vacation,
and even planned home repairs. One potential juror was
excused simply because he had drawn deer tags for Wyoming,
another (not excused) complained that jury service “kind of
spoils my summer.”

   Several schoolteachers protested, as Rindels did, that they
could not leave their work to others. Yet other jurors who held
nontribal jobs were allowed to serve despite their reluctance
to leave work and their claims that others could not fill their
shoes. “[W]e’ve had an awful lot of teachers,” the prosecutor
himself admitted, “in fact I can’t think of one teacher who
didn’t think they were pretty important and needed to be at
their school.” Nevertheless he accepted teachers on the panel,
including jurors J, O, and N.4 J considered it “imperative” that
she be in her classroom—she claimed it was not possible to
find a replacement who was (as she emphasized in her hand-
written questionnaire) appropriately “qualified (having the
appropriate science background and knowledge).” She argued
that “[a]pproximately 180 students will be under my direc-
tion” and insisted that the beginning of the school term was
a “critical time” for establishing “rules, procedures and rap-
port.”

   [9] N, also a teacher, brought up his hardship in voir dire.
“I’m sure you know I’m a teacher,” he explained, “[t]his
would start around the time school starts.” Even though juror
N realized jury service was “never convenient for anybody,”
  4
   In this comparative juror analysis, we necessarily include detailed and
sensitive personal information about jurors and venire members. Where
these individuals’ identities have not been publicly disseminated previ-
ously, we have chosen to preserve their privacy by withholding their
names. Instead, we use the letter designations associated with the jurors’
voir dire questionnaires, which appear in the record as exhibits A through
X to defense counsel’s Declaration in Support of Petitioner Kesser’s Trav-
erse and/or Amended Petition for Habeas Corpus. The declaration and
exhibits were filed with the district court on July 2, 1998.
                      KESSER v. CAMBRA                   10965
he assumed that his work was particularly important and
insisted that his hardship be considered. Juror F also wrote
about her hardship: “I am about to leave for Oregon on a
vacation. I consider this SERIOUS.” Juror L’s situation was
almost identical to Rindels’s. She wrote that she had “dead-
lines at work to meet and I’m the only one handling these spe-
cific jobs.” Yet L was not struck. Juror H did not claim
hardship on account of his work, but emphasized on his ques-
tionnaire that he was “HEAD custodian” and bragged that his
“job duties” were to “have 20 men work for me!” In light of
this evidence, the prosecution’s argument that it struck Rin-
dels because of her pretentiousness in pleading hardship can-
not be taken seriously.

   The prosecutor’s explanation not only fails a comparative
analysis, it is inconsistent with Rindels’s own testimony. She
did not tout her qualifications, but simply explained matter-
of-factly that it would be hard for her to serve because she
was “the only qualified individual at my work place to com-
plete an application to HUD” and that the application had an
impending due date. As was clear from her written question-
naire, Rindels was the office manager for a tribe and had held
that job for twelve years, so it seems quite unlikely that her
explanation on the hardship form was mere hubris. Such
intangibles as voice inflection and body language are impossi-
ble to judge from a cold transcript, but her answers at the
hardship hearing hardly sound “pretentious” or “self-
important,” and the prosecutor never referred to concerns
about the intangibles. Unlike the teachers in the pool, she did
not expound on her irreplaceability or reiterate complaints
about leaving work once it was clear that the HUD application
would not create a conflict. Here is the purportedly presump-
tuous hardship voir dire in its entirety:

    The Court: You are Debra Rindels?

    Ms. Rindels: Yes.
10966                 KESSER v. CAMBRA
    The Court: Good, a match.
      Ms. Rindels, you indicate you’re the only one at
    work that can fill out the HUD application. I want
    you to have in mind the only time you’d have to be
    here other than that would be one other appointment
    we are setting up for you probably in August, so
    have you had some time to do that, I guess?
      All right, any other concerns that you had that you
    did not put down?

    A. No.

    Q. All right. We’ll have you at this time go down to
    the jury commissioner’s office . . . okay?

    A. Thank you.

Although we could almost accept the state court’s finding that
the prosecutor’s charge of self-importance was race-neutral,
we cannot do so when we consider the opinion, expressed in
his outburst during the Batson hearing, that Native American
institutions are given more influence than they should be. The
prosecutor dismissed the grant as “very important I guess to
her”—a gratuitous comment applicable to any person contem-
plating the inconvenience of missing work or forgoing other
opportunities to serve on a jury—without considering the fact
that the HUD application was likely very important to the
tribe because it would provide housing for four families. Rin-
dels’s statements indicated that she took her responsibilities
seriously and appreciated the importance of her work; they
did not show self-importance.

   [10] Even if the prosecutor could establish that Rindels was
unusually pretentious about her work, he offered no explana-
tion about how this would render her unsuitable for the jury.
He did not show how the finding was “related to the particular
case to be tried.” Batson, 476 U.S. at 98. Although he claimed
to be concerned about Rindels’s attitude, he did not ask her
                       KESSER v. CAMBRA                   10967
further questions about her work or her interpersonal experi-
ences. For a Batson inquiry, we require more than this.
“[U]nless he had an ulterior reason for keeping [Rindels] off
the jury we think he would have proceeded differently. . . .
[W]e expect the prosecutor would have cleared up any misun-
derstanding by asking further questions before getting to the
point of exercising a strike.” Miller-El, 125 S.Ct. at 2327. The
prosecutor asked Rindels no questions at all.

                               C

   [11] The prosecutor observed that Rindels was “misty” and
“emotional about the system” because she “teared up” when
talking about her daughter’s molestation. This rationale is so
underdeveloped that it likely falls short of Batson’s mandate
for a “ ‘clear and reasonably specific’ explanation of [the]
‘legitimate reasons’ for exercising the challenges.” Batson,
476 U.S. at 98 n.20. The prosecutor did not explain how “mis-
ty[ness]” might interfere with Rindels’s performance as a
juror in this particular case. It seems likely that if any show
of emotion were the real reason for challenge, he could have
explained why. He knew how to make this kind of an argu-
ment when it really mattered. When he challenged another
venirewoman for cause, he explained that “the depth of her
feelings probably will not be recorded by the reporter, but
there was significant bitterness in her voice when she talked
about both [the] Federal Bureau of Investigation and . . . the
district attorney’s office.” He made no such observations
about Rindels.

   It is difficult to see how the prosecutor can support his
“emotional” justification on this record. The record does not
indicate whether Rindels was emotional about “the system” or
about her daughter’s ordeal—or in fact whether she showed
any emotion at all. It does show that she felt comfortable with
a system that had prosecuted and incarcerated her father for
the offense. When she was asked if she was “satisfied with
[the] conclusion” of the proceedings, she answered “Yes.” On
10968                  KESSER v. CAMBRA
her questionnaire, she also answered that she was satisfied
with the response of the police, the district attorney, and the
court system. Her testimony about the molestation reveals no
dashes, interruptions, or false starts to indicate that she had
difficulty talking about the incident.

   While Rindels voiced no feelings about the system (other
than her overall satisfaction with the handling of her daugh-
ter’s case), other jurors did express negative feelings and anx-
iety about the system—and they were nevertheless retained.
Juror E testified that her mother-in-law was killed by a drunk
driver who was not adequately punished. She told the judge
that “the drunk driver got off with a hand being slapped and
nothing ever happened to him.” E also explained that her son
was cited for a “California stop” and that she “didn’t really
think this was fair,” even though it was “within the law.”
Juror E’s previous experience as a juror also seemed to leave
a bad taste in her mouth. The whole incident was “confus-
[ing]” because “all the testimony and everything seemed that
he was guilty” but “the way the law was stated . . . of course
there was reasonable doubt because none of us saw [the
crime].”

   Juror E expressed unhappiness with the system from every
vantage point. Whether she found herself or a family member
a victim, an offender, or juror, she was dissatisfied. Juror F
also harbored resentment because of her previous experience
as a juror. In a criminal battery case, she complained the pros-
ecutor “couldn’t marshal enough evidence to even entertain
us.” She saw the whole thing as “a big waste of time” that
“seemed like kind of a vendetta” or “a circus.” Juror H had
a very different emotional response to jury service; he admit-
ted that he found the prospect of serving as a juror terrifying.
He explained his anxiety in voir dire by saying “when I filled
that [questionnaire] out I was pretty nervous—I’m nervous
just right now, I feel like I’m the guilty person up here right
now.” Although none of these jurors expressed very strong
                       KESSER v. CAMBRA                    10969
emotions about “the system,” the comparison reveals that
Rindels’s emotional response was among the weakest.

   [12] The evidence shows that Rindels was not emotional
about, resistive to, or suspicious of the system. She was a law-
abiding citizen who favored a criminal system that was active
in the community. She had never been arrested or even
received a traffic citation. In fact, Rindels seems a better juror
for the prosecution than others who were accepted despite
minor run-ins with the law that might foster resentment. Juror
K had been arrested for drunk driving (and had served on a
hung jury in a drunk driving case), and Juror G had been
haled into court for child support.

                                D

   The prosecutor also claimed that Rindels was living in a
dysfunctional family because of her daughter’s abuse. “Her
daughter had been molested by her father,” he explained, “and
for that reason I’m assuming that the living situation was
indicative of something of a dysfunctional family.” Rindels’s
own testimony contradicts the assumption that she was living
in a dysfunctional family. When asked whether the perpetra-
tor was “within the family unit,” she replied, “No, not in our
immediate family. It was my father.” She was not living with
a child molester, and she clearly did not condone the perpetra-
tor’s behavior. When asked if she approved of the crime’s res-
olution (her father was given jail time and probation), she
said, “Yes.” Perhaps the prosecutor assumed that her family
was dysfunctional because it contained a victim of childhood
sexual abuse. He may have jumped to the conclusion that hers
was one of the Native American families that accepted child
molestation as “okay.” The record suggests, however, that the
experience had strengthened Rindels’s family. She explained
that she had strong feelings about drugs and alcohol “in a
household that involves children.” “I believe in strong family
values,” she explained, “we’ve been the victims, and maybe
that’s why.” Rindels’s position as a crime victim and her
10970                 KESSER v. CAMBRA
belief in family values would seem to make her a good pro-
spective juror for the prosecution, yet the prosecutor did not
ask her about her family history or her values. As in Miller-
El, “the prosecution asked nothing further about the influence
[her family] history might have had on [Rindels], as it proba-
bly would have done if the family history had actually mat-
tered.” 125 S. Ct. at 2328.

   [13] It is difficult to believe that Rindels’s family back-
ground provided a real reason for striking her because the
prosecutor accepted several other jurors with family prob-
lems. Juror G had been married, divorced, remarried, and then
separated. He had also “been in court on child support.” Juror
E complained of several family issues, including a stressful
divorce between her parents, alcohol use, drug use, drug deal-
ing, criminal charges, and compulsive lying. While Rindels
had been married for fourteen years, juror L was still going
through an “emotional and unpleasant” separation of five and
one-half months. At voir dire, L described additional family
problems that plagued her youth; her mother was abused by
her stepfather while she was living at home. She remembered
seeing marks on her mother’s body and explained that the
abuse was discovered because her mother’s injuries required
hospital treatment. When the judge asked if L had “strong
feelings” about the incident, she had trouble putting her emo-
tions into words:

    A. Well, I think it’s wrong.

    Q. Sure.

    A. And it was my mother, but I—nothing—nothing
    more than, you know, anyone else would do about it,
    I guess I would feel about it, I guess. [TT 2578]

   The prosecutor did not excuse other jurors whose relatives,
like Rindels’s father, had committed crimes. Alternate juror Q
had a brother who was jailed for a fight with a policeman,
                       KESSER v. CAMBRA                   10971
juror F’s husband was arrested for drunk driving, and alter-
nate juror X’s son had trouble with the law and with drinking.
X explained he “would have liked to change my son’s [life],
but it didn’t work.” The prosecutor also retained jurors whose
relatives, like Rindels’s daughter, had been victims of a crime.
It is true that there was no admitted juror whose family situa-
tion matched hers exactly, but the law does not require such
a finding. “A per se rule that a defendant cannot win a Batson
claim unless there is an exactly identical white juror would
leave Batson inoperable . . . .” Miller-El, 125 S. Ct. at 2329
n.6.

   [14] Because the prosecutor accepted these jurors and
rejected Rindels, his use of family background as a decisive
factor is almost certainly pretextual. The Court rejected a sim-
ilar challenge in Miller-El, where the prosecution relied on
crime in an African American juror’s family to justify a strike
where the relative’s “criminal history was comparable to
those of relatives of other panel members not struck by prose-
cutors.” Id. at 2331 n.8. The prosecutor’s prejudices about
Native American home life may have helped him overlook
Rindels’s affirmation of family values, her stalwart approval
of criminal justice even when it was meted out against her
own father, and the prosecutor’s own observation that Rindels
was, like any mother might be, “a bit emotional and misty”
about, and not “okay” with, the misfortune that had befallen
her daughter.

   Even if he could show that Rindels’s living situation was
more dysfunctional than other jurors’, the prosecutor did not
explain how her family situation might impact the case at
hand. In fact, family background does not seem to have been
a consideration in his overall challenge strategy. When
defense counsel made a motion to challenge one venire-
woman because of “her personal background” and her “emo-
tional involvement in her own child’s divorce,” the prosecutor
attempted to rehabilitate the potential juror. Her situation was
much like Rindels’s. Her daughter suffered physical and emo-
10972                  KESSER v. CAMBRA
tional abuse, and the woman still had strong feelings about the
situation. “I saw my daughter go through some bad things,”
she explained. Unlike Rindels, this woman could not be sure
that the experience would not affect her judgment and impar-
tiality. The prosecutor objected to the challenge for cause,
denying that there was “going to be significant evidence of
abuse” introduced in the case. “[W]e are not going to get into
the kind of thing that affects her,” he argued. This woman
(whose race is not in the record) was “the kind of juror we
need.”

   In light of this exchange, it seems that experience with
domestic violence and abuse was not a liability, at least in the
prosecutor’s view. In fact, he might have found this woman
a good juror precisely because she was the mother of a vul-
nerable daughter who, like Kesser’s ex-wife, had fallen victim
to abuse.

                                E

   Finally, the prosecutor argued that Rindels was “unstable,
fairly weak, and somebody who I thought would be easily
swayed by the defense.” These are conclusions about Rin-
dels’s unsuitability, rather than reasons for it, and the prosecu-
tor did not explain how he arrived at these conclusions. I will
briefly evaluate them, though they fall far short of being
“ ‘clear and reasonably specific’ explanation[s]” for the chal-
lenges. Batson, 476 U.S. at 98 n.20; see also Burks, 27 F.3d
at 1429 (“We do not hold that a party’s explanation for the
exercise of peremptory challenges will be insulated from
appellate review so long as it is couched in vague and subjec-
tive terms.”).

   [15] These conclusions are inconsistent. They contradict
the prosecutor’s earlier assertion that Rindels was “preten-
tious” and “self-important.” The alleged instability and weak-
ness are also contradicted by Rindels’s own testimony that her
experience with abuse had strengthened her family and her
                       KESSER v. CAMBRA                    10973
sense of justice. The prosecutor explained at the Batson hear-
ing that he sought jurors “who can judge someone else and
who [are] strong enough to make a decision and return a ver-
dict of guilty.” Rindels affirmed that she “believe[d] in strong
family values” because her family had experienced criminal
abuse.

   As I explained above, the prosecutor accepted jurors who
showed emotional discomfort and even fear during voir dire.
If juror L’s halting testimony about her mother’s abuse and
juror H’s nervous confession that he “fe[lt] like [he was] the
guilty person” are not signs of unacceptable weakness, it is
hard to believe that Rindels’s “misty” reaction to her daugh-
ter’s sexual abuse was.

   Rindels’s reported satisfaction with a criminal prosecution
in her family undercuts the prosecutor’s argument that she
would have been “easily swayed by the defense,” that she dis-
trusted the courts, or that she retained a bias for defense attor-
neys. The prosecutor accepted jurors who were more
vulnerable to a persuasive defense argument. Jurors E and F
had each been swayed by defense lawyers in previous crimi-
nal cases: E because it was “his word against hers” and F
because the prosecutor “couldn’t marshal enough evidence to
even entertain us.” These women seem like far better candi-
dates for a prosecution peremptory strike.

   [16] In light of the record, the prosecutor’s facially plausi-
ble explanations are “severely undercut by the prosecution’s
failure to object to other panel members who expressed views
much like [Rindels’s].” Miller-El, 125 S. Ct. at 2329. “The
fact that [a given] reason also applied to these other panel
members, most of them white, none of them struck, is evi-
dence of pretext.” Id. at 2330. The evidence in the record here
“is open to judgment calls, but when this evidence on the
issues raised is viewed cumulatively its direction is too pow-
erful to conclude anything but discrimination.” Id. at 2339. As
in Miller-El, the record not only shows that at least one indi-
10974                      KESSER v. CAMBRA
vidual juror was struck on account of race, it contains evi-
dence of pervasive racial animus. In Miller-El, there was
evidence that court procedure permitted the prosecution to
“shuffle” juror cards to keep black jurors from being drawn,
and the record suggested that prosecutors’ handbooks used in
the jurisdiction recommended racial strikes. Id. at 2333, 2338-
39. In Kesser’s case, we have more direct evidence of racially
motivated selection; the prosecutor himself admitted that he
found Native Americans “resistive of the criminal justice sys-
tem generally,” and that he believed Native American institu-
tions allowed tribal members to violate “our laws” with
impunity.5

   Neither the discriminatory shuffle and jury selection manu-
als in Miller-El nor the racist comments here are required for
a successful Batson challenge, and these factors alone will not
succeed unless accompanied by a showing that nonracial jus-
tifications for striking a minority juror are pretextual. The
prosecutor’s remarks, however, do much to bolster Kesser’s
claim. They underscore the necessity of applying a compara-
tive juror analysis in order to bring his purported justifications
under greater scrutiny. We have previously found that “fac-
tors [that] may have been relevant in negating a ‘pattern’ of
discrimination in the jury selection” are “not persuasive in the
face of the prosecutor’s statements expressly admitting a dis-
criminatory motive.” United States v. Omoruyi, 7 F.3d 880,
882 (9th Cir. 1993) (finding that where the government admit-
   5
     There is another evidentiary difference between this case and Miller-
El. Because that case involved the death penalty, it had a large venire
panel and consequently a fairly large class of excluded minorities—
African Americans. This case involves a smaller minority, Native Ameri-
cans. Where ten out of eleven African Americans were struck in Miller-El,
three out of three Native Americans were struck in the case at hand.
Because Native Americans are a small minority class, strikes against them,
when considered against the complete venire, will rarely be as statistically
significant as those against African Americans. The comparative juror
analysis in Miller-El allows us to protect even small classes of minorities
because it evaluates individual strikes instead of mere statistics.
                           KESSER v. CAMBRA                          10975
ted to a strategy of striking unmarried women but not unmar-
ried men, inclusion of six women on the panel did not prevent
a finding of discrimination). As we have observed, “The
stronger the objective evidence of discrimination, the more
we will require by way of verifiable facts to sustain a trial
court’s finding upholding the exercise of challenges.” Burks,
27 F.3d at 1429-30.

   [17] On the basis of the record, we find the California
Court of Appeal’s conclusion that the prosecutor did not
strike Rindels because she was Native American to be wrong,
and unreasonably so. See 28 U.S.C. § 2254(d)(2). Indeed, we
think the record so strong on this point that it cannot admit
any other conclusion, and even satisfies the more demanding
standard of “rebutting the presumption of correctness by clear
and convincing evidence.” Id. § 2254(e)(1). See supra at
10957 n.1.

                                    V

   [18] Although the evidence for a race-based strike of Rin-
dels is overwhelming, we do not rely exclusively on her case
alone. The evidence of the prosecutor’s racial animus is most
obvious with respect to Rindels, but it is also consistent with
his treatment of the other two Native Americans and other
minorities on the venire. At the Batson hearing, the prosecutor
also gave his reasons for striking potential alternate jurors
Nakata (who was identified as possibly being Filipina) and
Native Americans Lawton and Smithfield.6 Along with Rin-
  6
    A Batson challenge to the prosecutor’s removal of Nakata is not before
us. The trial court did not find that a prima facie case of racial or ethnic
bias had been made in her case, and in any case the claim is unexhausted
as Kesser’s petition for review in the California Supreme Court failed to
raise the issue. Nevertheless, at least some of his testimony about Nakata
is relevant here, because it indicates possible racial animus and so lends
support to Kesser’s argument that the prosecutor employed racial stereo-
types throughout the jury selection. He explained that he “couldn’t tell
10976                      KESSER v. CAMBRA
dels, the prosecutor noted, these were “the darkest skinned
women that I saw on the panel.”

   Because just one racial strike calls for a retrial, we will not
determine here whether there was any genuine nonracial rea-
son for striking each of these jurors. These cases are not as
clear-cut as Rindels’s. The record indicates that there may
have been genuine race-neutral reasons for striking Lawton,
Smithfield, and Nakata. It is important to note, however, that
the prosecutor offered several pretextual explanations for
these strikes, and this undercuts his credibility. As we noted
in a similar case, “the fact that two of the four proffered rea-
sons do not hold up under judicial scrutiny militates against
their sufficiency.” Chinchilla, 874 F.2d at 699; see also
Burks, 27 F.3d at 1429 (“Chinchilla was thus a case where
two of the three explanations offered by the prosecutor were
objectively and demonstrably false. Where, in such a case,
defendant shows the remaining race-neutral reason is not suf-
ficiently ‘clear and reasonably specific,’ he may be deemed to
have carried his burden of proving intentional discrimination
on the basis of race.”). The prosecutor’s willingness to make
up nonracial reasons for striking Lawton, Smithfield, and
Nakata makes it even harder to believe that his reasons for
striking Rindels were race-neutral.

whether she was an [E]ast [I]ndian, a Chican[a], or a [F]ilipin[a].” He did
not consider Nakata to be Native American, “but she was in fact brown
skinned.” Although Nakata did not testify about her relationship with her
husband, the prosecutor was convinced that “she was somewhat insecure
and she impressed me as a woman who would walk two steps to the left
and one to the rear. I think that she would put up with a great deal from
her husband.” In particular, the prosecutor’s reference to Nakata walking
“two steps to the left and one to the rear” smacks of racial and ethnic ste-
reotypes of the subservient Asian woman. See Peter Kwan, Invention,
Inversion and Intervention: The Oriental Woman in The World of Suzie
Wong, M. Butterfly, and The Adventures of Priscilla, Queen of the Desert,
5 ASIAN L.J. 99, 100 (1998) (“The Oriental Woman is meek, shy, passive,
childlike, innocent and naïve. She relies and is dependent on the white
hero . . . .”).
                       KESSER v. CAMBRA                    10977
                               A

   The prosecutor excused Lawton because she was married
to a man who had to pay child support; she had a speeding
ticket (not multiple “speed tickets,” as the prosecutor claimed)
and a drunk driving arrest; she followed a murder trial in
which Kesser’s attorney secured an acquittal; she had a long
commute and the prosecutor feared snow might cause delays;
and she was “weak,” “not overly educated,” and said she
would have trouble answering out loud if the jury was polled.

   The prosecutor’s first reason appears to be a good one at
first glance. Lawton might sympathize with Kesser, who grew
angry with his victim after the government garnished his
wages for child support. The state court of appeal found this
a “solid” reason for a strike, Chiara, No. A060502, slip op.
at 21, but the court did not address the real issue: Was the rea-
son a genuine one? If the prosecutor was really worried about
resentment over support, he certainly would have challenged
juror G, who had first-hand experience with court-ordered
child support. G had been called into court “on child support,”
and the ordeal left him dissatisfied. Unhappy about and “sur-
prised” by “how much the law leaned toward the women,” G
took a class in family law to learn “where the law leaned for
me.” Despite the juror’s open expression of dissatisfaction
with the same legal processes that allegedly motivated Kesser
to kill his wife, the prosecutor did not even bother to ask G
any questions.

   Although the prosecutor characterized Lawton as “someone
who was involved in the criminal justice [system]” because of
her traffic violations, he admitted other jurors with tickets,
including alternate juror S, who got a traffic ticket and went
to traffic school, and alternate juror W, who admitted to hav-
ing “moving violations.” Juror G confessed that he had been
stopped for speeding, received an unspecified number of tick-
ets and warnings, and been required to appear in court for
child support problems that were “my fault.” Juror K had, like
10978                 KESSER v. CAMBRA
Lawton, been convicted of DUI. It seems unlikely that Law-
ton’s minor violations had soured her opinion of the police or
made her sympathetic to criminals. She had a policeman in
the family; her brother-in-law was a highway patrolman.

   Lawton had read about a murder case Kesser’s attorney had
argued, but there is no evidence she was aware of his role in
the case. She indicated (at voir dire and in her questionnaire)
that she did not know the lawyer and that she had never met
any attorneys involved in the murder case. In contrast, juror
F reported she actually knew Kesser’s counsel, and explained
that he handled a child custody case for her husband. Never-
theless, the prosecutor left her on the panel.

   Reviving the epithet he applied to Rindels, the prosecutor
found Lawton “weak.” He worried that she would have diffi-
culty speaking out loud if polled. While Lawton did express
fears about speaking out loud in open court, so did juror H,
who was so nervous he had trouble answering questions at
voir dire. And H, like Lawton, was “not overly educated,”
having achieved only a high school education. In fact, jurors
E, I, and P, as well as alternate jurors R, V, and X, were only
high school graduates. Alternate jurors T and W did not
advance past the tenth grade. The panel the prosecutor helped
to construct shows he was comfortable with non-Indians who
were “not overly educated.”

   One of the prosecutor’s reasons, however, does check out.
He was worried that Lawton’s commute (some forty miles)
might be hazardous in winter and cause delays. Although the
record does not reveal the residences of all the jurors and
potential jurors, available residences are all closer to the
courthouse in Eureka. So, of the prosecutor’s five given rea-
sons for striking Lawton, one does ring true—the length of
her commute—but if that was all the prosecutor had, it sounds
pretty hollow.
                      KESSER v. CAMBRA                   10979
                              B

   Because Smithfield’s husband was a recovered alcoholic,
the prosecutor said he feared she might sympathize with the
defendants. This seems to be a logical, case-specific reason,
because Kesser and Leahy were recovering alcoholics who
met in a treatment program. The state court found it a “power-
ful” reason. Chiara, No. A060502, slip op. at 20. In light of
the comparative juror analysis, however, it does not appear to
be a genuine one. The prosecutor did not excuse juror K, who
had personally experienced problems leading to a DUI con-
viction. Other jurors, like Smithfield, had close contact with
alcoholism sufferers and might sympathize with Kesser. Juror
F’s husband had been arrested for drunk driving, juror P’s sis-
ter was a recovered alcoholic, and alternate juror X had an
alcoholic son. Another alternate juror, S, worked as a nurse in
“detox” and reported that working with alcoholics “has given
[her] a more open mind” towards victims of alcoholism. Juror
E admitted “there’s alcoholism in—in our family and . . . it
turns out drugs too, because my—I have a relative who is now
on charges for drug selling.”

   In addition to her husband’s condition, the prosecutor
claimed he struck Smithfield because she was worried about
leaving her job as a preschool teacher. He claimed, without
further corroboration, that she was “the sole support for her
family.” Smithfield wrote a letter to the judge expressing her
concerns, and the prosecutor worried she was “overly con-
cerned” about her work. The record does not show that Smith-
field’s feelings were unusual. As noted earlier, several
schoolteachers on the panel complained that they could not
adequately be replaced. Jurors J, N and O, all teachers,
expressed concerns like Smithfield’s. The prosecutor himself
acknowledged that “teachers on the panel” all felt that they
“needed to be at their school[s].” Additionally, Smithfield
would have been paid during jury service, so any fear that her
family’s “sole support” would fail were unfounded. She did
bring up her hardship concerns outside the hardship hearing—
10980                  KESSER v. CAMBRA
putting them in a letter—but so did juror N, who broached the
subject in voir dire.

   Lastly, Smithfield had an uncle who was a fraud investiga-
tor and some cousins on the Los Angeles police force.
Because of her connections to law enforcement, it seems
likely she would be a strong prosecution juror.

                               VI

   Although we must give deference to the California Court of
Appeal’s findings of fact, that court ruled on the credibility of
the prosecutor’s reasons without citing to any material from
the voluminous voir dire. Indeed, the court referred only to
the prosecutor’s own reasoning as presented in the Batson
hearing. It is hardly surprising, then, that the court failed to
notice that his reasons were “sham excuse[s]” unsupported by
the stricken jurors’ testimony and that his purported justifica-
tions were plainly inconsistent with his other challenges.
Taken as a whole, the record reveals that all of the prosecu-
tor’s nonracial reasons for striking Rindels and most of his
nonracial reasons for striking the other “darkest skinned
women” from the panel were pretextual. We are compelled by
the Supreme Court’s holdings in Batson and Miller-El to rec-
tify this unreasonable misevaluation of the record. We cannot
deny Kesser a representative jury by turning a blind eye to the
prosecutor’s pretextual, make-weight justifications for his
race-based strikes. Under Batson’s third step, state courts
must review the record to root out such deceptions. In this
case, the state court’s own findings are unreasonable in light
of the record before it. We grant the writ.

   The judgment of the district court is reversed and the case
is remanded with instructions to grant the writ.

  REVERSED and REMANDED.
KESSER v. CAMBRA           10981
                   Volume 2 of 2
10982                 KESSER v. CAMBRA
WARDLAW, Circuit Judge, with whom PAEZ and BER-
ZON, Circuit Judges, join, concurring:

   I join in the majority’s well-reasoned opinion; the trial
court abdicated its duty under Batson v. Kentucky, 476 U.S.
79 (1986), to determine pretext, with particularly egregious
results here, in the face of raw prosecutorial bias against
Native Americans. I write separately to note my view that
inherent in the Supreme Court’s equal protection jurispru-
dence, which spawned Batson and its progeny, the central
question is whether the challenged decision was made with a
racially discriminatory purpose. Washington v. Davis, 426
U.S. 229, 239 (1976). Where a prosecutor articulates both
race-based and race-neutral reasons for striking a veniremem-
ber, Supreme Court precedent requires application of “but
for” mixed-motive analysis to determine whether the strike
violates the Equal Protection Clause. I would therefore grant
habeas relief on the alternative ground that the California
Court of Appeal’s failure to apply mixed-motive analysis was
an unreasonable application of clearly established federal law,
as determined by the Supreme Court. 28 U.S.C. § 2254(d)(1).

                               I

   The Supreme Court has created a generic framework for
determining whether a decision ostensibly resulting from a
race neutral purpose in fact resulted from a racially discrimi-
natory purpose. Under this single-motive or pretext approach,
the alleged victim of discrimination must make out a prima
facie case of discrimination; the perpetrator must offer a non-
discriminatory explanation for the decision; and the victim
must then demonstrate that the explanation is pretextual, i.e.,
that the decision was in fact motivated by a discriminatory
purpose. See, e.g., Batson, 476 U.S. at 96-98 (peremptory
challenge claim); Tex. Dep’t of Cmty. Affairs v. Burdine, 450
U.S. 248, 252-53 (1981) (employment discrimination claim).
Throughout, the ultimate burden of persuasion never shifts
                       KESSER v. CAMBRA                    10983
from the party alleging discrimination. Burdine, 450 U.S. at
253.

   However, where both race-based and race-neutral reasons
have motivated a challenged decision, a supplementary analy-
sis applies. In these situations, the Court allows those accused
of unlawful discrimination to prevail, despite clear evidence
of racially discriminatory motivation, if they can show that
the challenged decision would have been made even absent
the impermissible motivation, or, put another way, that the
discriminatory motivation was not a “but for” cause of the
challenged decision. Mt. Healthy City Sch. Dist. Bd. of Educ.
v. Doyle, 429 U.S. 274, 287 (1977); Vill. of Arlington Heights
v. Metro. Hous. Dev. Corp., 429 U.S. 252, 270 n.21 (1977).
This dual- or mixed-motive analysis is not inconsistent with
the approach used in single-motive cases, but rather supple-
ments it where mixed motives exist. See Desert Palace, Inc.
v. Costa, 299 F.3d 838, 857 (9th Cir. 2002) (en banc), aff’d,
539 U.S. 90 (2003).

   Batson is an Equal Protection Clause case, which emerged
from and explicitly located itself within equal protection juris-
prudence. See Batson, 476 U.S. at 90 (equating jury discrimi-
nation cases with “any case alleging a violation of the Equal
Protection Clause”); see also id. at 93-95 & n.18 (quoting
Davis, 426 U.S. at 240, and Arlington Heights, 429 U.S. at
266); id. at 98 & nn.20-21 (quoting Burdine, 450 U.S. at 258).
Batson’s three-step framework for evaluating claims of racial
discrimination in the exercise of peremptory challenges tracks
that used in other contexts to determine whether a decision
was impermissibly motivated by race:

    First, a defendant must make a prima facie showing
    that a peremptory challenge has been exercised on
    the basis of race. Second, if that showing has been
    made, the prosecution must offer a race-neutral basis
    for striking the juror in question. Third, in light of
    the parties’ submissions, the trial court must deter-
10984                  KESSER v. CAMBRA
    mine whether the defendant has shown purposeful
    discrimination.

Miller-El v. Cockrell, 537 U.S. 322, 328-29 (2003) (citing
Batson, 476 U.S. at 96-98); cf. Burdine, 450 U.S. at 252-53
(three-step framework for employment discrimination
claims). Moreover, the purpose of Batson’s framework is
identical to that of the generic equal protection and anti-
discrimination framework: to determine whether a decision
was made “on account of” an impermissible basis, such as
race. Batson, 476 U.S. at 96.

   Perhaps because rare will be a prosecutorial admission at
step two of the Batson inquiry that a challenge was race-
based, the Supreme Court has yet to have occasion to apply
mixed-motive analysis specifically in the Batson context. But
that does not mean that the Court’s use of mixed-motive anal-
ysis in other discrimination cases does not control the analysis
here. The Court has consistently and repeatedly applied
mixed-motive analysis where both permissible and impermis-
sible motivations are present. See, e.g., Desert Palace, 539
U.S. at 94-95 (Title VII claim); NLRB v. Transp. Mgmt.
Corp., 462 U.S. 393 (1983) (National Labor Relations Act
claim), overruled in part by Office of Workers’ Comp. Pro-
grams v. Greenwich Collieries, 512 U.S. 267 (1994); Mt.
Healthy, 429 U.S. at 287 (Equal Protection Clause claim).

   Where, as here, a decisionmaker provides both race-based
and race-neutral reasons for a decision challenged under the
Equal Protection Clause, clearly established federal law
requires the decisionmaker to show that he would have made
the decision even in the absence of any racially discriminatory
motivation. See, e.g., Mt. Healthy, 429 U.S. at 287. In Batson
cases, courts may apply mixed-motive analysis at step two,
and hold that a prosecutor who cannot show that he would
have struck the veniremember in question absent the admitted
racially discriminatory motivation has failed “to explain ade-
quately the racial exclusion” by demonstrating that “permissi-
                       KESSER v. CAMBRA                    10985
ble racially neutral selection criteria and procedures” justified
the strike. Batson, 476 U.S. at 94 (internal quotation marks
omitted). Alternatively, courts may apply mixed-motive anal-
ysis at step three, where a defendant will succeed in establish-
ing purposeful discrimination if the prosecutor cannot
demonstrate that he would have exercised the strike absent his
discriminatory motive. See id. at 98. Either way, a court may
not allow a mixed-motive rationale to survive equal protection
scrutiny unless the prosecutor can establish by a preponder-
ance of the evidence that he would have reached the same
decision even in the absence of impermissible race-based
motivation. See Mt. Healthy, 429 U.S. at 287.

   Every one of our sister circuits to have decided Batson
cases in which mixed motives are present has come to this
conclusion. See Howard v. Senkowski, 986 F.2d 24, 27-30 (2d
Cir. 1993) (remanding for correct application of mixed-
motive analysis on habeas review); Gattis v. Snyder, 278 F.3d
222, 232-35 (3d Cir. 2002) (approving correct application of
mixed-motive analysis on habeas review); Jones v. Plaster, 57
F.3d 417, 420-22 (4th Cir. 1995) (remanding for correct appli-
cation of mixed-motive analysis on direct review); United
States v. Darden, 70 F.3d 1507, 1530-32 (8th Cir. 1995)
(approving correct application of mixed-motive analysis on
direct review); Wallace v. Morrison, 87 F.3d 1271, 1274-75
(11th Cir. 1996) (per curiam) (approving correct application
of mixed-motive analysis on habeas review). The decisions of
other federal courts “may be persuasive authority for purposes
of determining whether a particular state court decision is an
unreasonable application of Supreme Court law,” particularly
where the convergent holdings of several of our sister circuits
reflect and apply clearly established federal law. Robinson v.
Ignacio, 360 F.3d 1044, 1057 (9th Cir. 2004) (internal quota-
tion marks omitted). As the Second Circuit explained in How-
ard, Batson requires the application of mixed-motive analysis
when mixed motives are present,

    [s]ince dual motivation analysis was explicitly
    invoked by the Supreme Court in the context of
10986                  KESSER v. CAMBRA
    determining racial motivation for purposes of adjudi-
    cating a challenge under the Equal Protection
    Clause, see Arlington Heights, 429 U.S. at 270 n.21,
    and since Batson equated jury discrimination claims
    with “any case alleging a violation of the Equal Pro-
    tection Clause,” Batson, 476 U.S. at 90 . . . .

    ....

       . . . In concluding that dual motivation analysis
    applies to a Batson challenge, we do no more than
    apply that analysis precisely as previously enunci-
    ated by the Supreme Court in prior dual motivation
    cases such as Arlington Heights and Price Water-
    house.

Howard, 986 F.2d at 28, 30.

   Purkett v. Elem is not to the contrary, notwithstanding its
statement that “the ultimate burden of persuasion regarding
racial motivation rests with, and never shifts from, the oppo-
nent of the strike.” 514 U.S. 765, 768 (1995) (per curiam).
Purkett was not a mixed-motive case (the prosecutor offered
only race-neutral reasons for his strikes), and there is no indi-
cation that the Court considered a situation in which a prose-
cutor proffers both race-based and race-neutral reasons at step
two of the Batson inquiry.

   Purkett addressed the Eighth Circuit’s decision to evaluate
and reject the prosecutor’s facially race-neutral (though
implausible) justifications at step two of the Batson inquiry,
rather than to proceed to step three to evaluate the persuasive-
ness of the defendant’s claim. 514 U.S. at 767. In reversing
the Eighth Circuit, Purkett held that even implausible justifi-
cations for challenged strikes satisfy the prosecutor’s burden
at step two, so long as those justifications are race-neutral. Id.
at 769; see also Rice v. Collins, 126 S. Ct. 969, 974 (2006)
(“[S]o long as the reason is not inherently discriminatory, it
                       KESSER v. CAMBRA                    10987
suffices.” (citing Purkett, 514 U.S. at 767-68)). That “the ulti-
mate burden of persuasion regarding racial motivation rests
with, and never shifts from, the [victim of the alleged discrim-
ination]” in single-motive Batson cases, Purkett, 514 U.S. at
768 (citing St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 511
(1993)), just as in single-motive equal protection or Title VII
cases, see Hicks, 509 U.S. at 511, does not alter the fact that
mixed-motive analysis must be used when prosecutors or civil
rights defendants offer racially motivated justifications for
their conduct in Batson cases, see Plaster, 57 F.3d at 420-22,
just as in equal protection or Title VII cases, see Desert Pal-
ace, 539 U.S. at 94-95; Arlington Heights, 429 U.S. at 270
n.21. There is no support for the dissent’s assertion that Pur-
kett somehow excepted Batson from the Supreme Court’s
equal protection jurisprudence and held that mixed-motive
analysis is not appropriate when a prosecutor provides racially
discriminatory reasons at step two. See Plaster, 57 F.3d at
420-22 (citing Purkett and holding that mixed-motive analysis
is required in Batson cases).

   Here, neither the state trial court nor the California Court
of Appeal applied mixed-motive analysis to the prosecutor’s
strikes of Native American venirewomen, despite the prosecu-
tor’s avowed racially discriminatory motive for striking Rin-
dels. In light of the Supreme Court’s unwavering application
of mixed-motive analysis in evaluating whether a mixed-
motive decision is lawful, and considering Batson’s place in
the Supreme Court’s equal protection jurisprudence, this fail-
ure to apply mixed-motive analysis constituted an “unrea-
sonabl[e] refus[al]” to extend clearly established federal law,
as determined by the Supreme Court, to a context where it
should apply. Williams v. Taylor, 529 U.S. 362, 407 (2000).

                               II

  The Supreme Court’s equal protection jurisprudence
required the California Court of Appeal not only to apply
mixed-motive analysis, but to apply that analysis correctly. It
10988                  KESSER v. CAMBRA
did neither. For two reasons, and contrary to the State’s asser-
tion, the Court of Appeal’s statement that “the trial court
could reasonably have found . . . that the prosecutor’s ‘pre-
dominant motive’ in excluding juror Rindels was not ethnic
or racial bias” does not constitute a proper application of
mixed-motive analysis.

   Imagine a prosecutor considering using a strike against
either an African-American or a white venirewoman because
each has a spouse who has served time in prison. Imagine that
the prosecutor ultimately strikes the African-American
woman instead of the white woman because of her race.
Although the stricken venirewoman’s experience with the
criminal justice system is the predominant motive driving the
strike, her race is the but-for cause. Thus a partially race-
based strike may pass the Court of Appeal’s “predominant
motive” standard but fail mixed-motive analysis. Moreover,
mixed-motive analysis shifts the burden to the prosecutor to
demonstrate that veniremembers would have been challenged
irrespective of their race, and there is no indication that the
Court of Appeal shifted the burden here.

   More fundamentally, it is questionable whether the state
courts even made a third-step Batson finding in this case.
After the prosecutor, Dikeman, offered his reasons for striking
all three Native American venirewomen, the trial court stated
that

    there is sufficient justification to support the peremp-
    tory challenges. With regard to Miss Rindels, my
    understanding of what Mr. Dikeman said is that—
    one of them is at least that she worked for the tribe,
    not because she was one of the tribe, but she worked
    for the tribe. That’s entirely different . . . .

The trial court thus interpreted the comments regarding Rin-
dels’s employment to be race-neutral, an interpretation the
Court of Appeal recognized was unquestionably erroneous.
                      KESSER v. CAMBRA                   10989
Because the trial court misinterpreted the prosecutor’s prof-
fered reasons, it could not have found that the prosecutor’s
race-neutral motivations predominated over his race-based
motivations; all the trial court saw were race-neutral motiva-
tions.

   Nor is it clear that the Court of Appeal made a predominant
motive finding in approving the trial court’s Batson analysis.
The Court of Appeal merely stated that “the trial court could
reasonably have found . . . that the prosecutor’s ‘predominant
motive’ in excluding juror Rindels was not ethnic or racial
bias.” (Emphasis added.) But because the trial court did not
make a predominant motive finding, the Court of Appeal’s
statement that the trial court “could reasonably have” made
such a finding is unhelpful in determining whether the trial
court in fact made that finding. Notwithstanding the dissent’s
attempt to conjure up a state court finding of fact to which it
seeks to defer, neither the trial court nor the Court of Appeal
ever weighed the prosecutor’s race-based and race-neutral
reasons and determined that the prosecutor’s motive in strik-
ing Rindels was “predominantly” race-neutral. Thus, it does
not appear that there is any true finding of fact for us to
review. The appropriate remedy would be to remand to the
state court so that it may correctly apply Batson in the first
instance.

   Were we to remand, I would require the state court to apply
mixed-motive analysis to the prosecutor’s strike of each of the
three Native American venirewomen, not just to his strike of
Rindels. Although the prosecutor launched his anti-Native-
American tirade in explaining his strike of Rindels, his con-
tempt for and stark prejudice against Native Americans could
not have been limited only to Rindels. Yet the Court of
Appeal cursorily reviewed the strikes of Native American
venirewomen Lawton and Smithfield without mentioning the
prosecutor’s racial bias. The Court of Appeal credited the
prosecutor’s explanation that he struck Lawton for a number
of reasons, including the fact that she was “weak” and “not
10990                  KESSER v. CAMBRA
overly educated,” and that he struck Smithfield because her
husband was a recovering alcoholic, like the defendants. This
falls far short of the required mixed-motive analysis.

                              III

  For these reasons, I would hold that the California Court of
Appeal’s failure to apply mixed-motive analysis was an
unreasonable application of clearly established federal law, as
determined by the Supreme Court, and grant Kesser’s habeas
petition under 28 U.S.C. § 2254(d)(1).



BERZON, Circuit Judge, concurring:

   I join in the majority opinion and Judge Wardlaw’s persua-
sive concurrence. I add, however, the following observations:
Because this case arises as a petition for a writ of habeas cor-
pus, we cannot and do not address directly the constitutional
standard properly applicable at the second stage of the inquiry
under Batson v. Kentucky, 476 U.S. 79 (1986). Instead, we are
restricted to deciding whether the state court decision is con-
trary to, or involved an unreasonable application of, “clearly
established” Supreme Court law. 28 U.S.C. § 2254(d)(1). I
agree with Judge Wardlaw that it is at least true that, under
“clearly established” Supreme Court law, the Batson standard
is no less protective of racial equality than the standard
applied in Equal Protection Clause cases generally.

   There is, however, a strong argument that the Batson stan-
dard should be stricter than the one Judge Wardlaw ably
explicates as generally embedded in Equal Protection Clause
cases. See Wilkerson v. Texas, 493 U.S. 924 (1989) (Marshall,
J., dissenting from denial of certiorari). In a case arising on
direct appeal rather than on habeas, I might well hold, as the
dissenters in Wilkerson suggested, that in Batson cases, the
Equal Protection Clause forbids a prosecutor from exercising
                           KESSER v. CAMBRA                          10991
a peremptory challenge to dismiss a juror whenever a moti-
vating factor for the dismissal is race-based, without permit-
ting the prosecutor to establish that he would have challenged
the juror absent the race-based motive.



RYMER, Circuit Judge, with whom O’SCANNLAIN,
KLEINFELD, CALLAHAN, and BEA, Circuit Judges, join,
dissenting:

   The prosecutor at Richard Kesser’s 1995 trial in California
state court exercised a peremptory challenge based in part on
a prospective juror’s Native American ethnicity and later
struck two Native American alternates. The trial court
rejected Kesser’s Wheeler/Batson objection1 and the Califor-
nia Court of Appeal affirmed his conviction, finding that the
prospective juror’s race was not the only or primary reason
for the challenge and that the race-neutral reasons given by
the prosecutor were not a pretext for group bias. Kesser peti-
tioned for a writ of habeas corpus pursuant to 28 U.S.C.
§ 2254 on the ground that the peremptory challenge violated
the Equal Protection Clause of the Fourteenth Amendment.
The district court denied the petition under the deferential
  1
    People v. Wheeler, 22 Cal. 3d 258 (1978), is the California counterpart
to Batson v. Kentucky, 476 U.S. 89 (1996), which held that purposeful dis-
crimination in the jury selection process violates the Equal Protection
Clause of the Fourteenth Amendment and established a three-step eviden-
tiary framework for determining whether peremptory challenges are exer-
cised to exclude jurors impermissibly: First, a defendant must make a
prima facie showing that a peremptory challenge has been exercised on
the basis of race; second, if so, the prosecution must offer a race-neutral
basis for the strike; and third, the court must determine whether the defen-
dant has shown purposeful discrimination. Wheeler held that the use of
peremptory challenges to remove prospective jurors on the sole ground of
group bias violates article I, section 13, of the California Constitution. To
the extent the Wheeler standard differs from Batson (as it does with
respect to step one, see Johnson v. California, ___ U.S. ___, 125 S. Ct.
2410 (2005)), the federal standard controls.
10992                  KESSER v. CAMBRA
standard of review prescribed by the Antiterrorism and Effec-
tive Death Penalty Act of 1996 (AEDPA), Pub. L. No. 104-
132, 110 Stat. 1214 (Apr. 24, 1996), and certified the Batson
issue for appeal.

   In this posture the question before us is narrow: Was the
California Court of Appeal determination upholding the
peremptory challenge based on a “mixed motive” contrary to,
or an unreasonable application of, clearly established federal
law as declared by the United States Supreme Court? I con-
clude that it was not. While Batson clearly established that the
constitution forbids prosecutors from exercising peremptory
challenges purposefully to discriminate against members of a
cognizable group, the Supreme Court has never held that the
only permissible challenge is one that is based solely on race-
neutral reasons. Neither has the Court ever prescribed what
test must be applied when a peremptory challenge is based on
mixed prosecutorial motives. I would, therefore, affirm.

   I part company with my colleagues for the additional rea-
son that the majority grants the writ on the basis of its own
“comparative juror” analysis. No record on this score, statisti-
cal or otherwise, was adduced at trial, after trial, on appeal,
or in any other fashion. No evidence was presented, no argu-
ments were offered, no findings were sought and no findings
were made. In my view, appellate judges should not purport
to undertake such a fact-intensive process for the first time on
collateral review. As there is no clearly established law allow-
ing — let alone requiring — us to do so in the circumstances
of this case, I dissent on this footing as well.

                               I

   Kesser, Jennifer Leahy and Stephen Chiara were charged
with first degree murder arising out of Kesser and Leahy’s
hiring Chiara to kill Kesser’s former wife in order to collect
the proceeds of her insurance policy. During voir dire the
prosecutor exercised a peremptory challenge to excuse Debra
                          KESSER v. CAMBRA                         10993
Rindels, a Native American, and to strike alternate jurors The-
resa Lawton and Carla Smithfield who were also Native
Americans as well as Flordliza Nakata, who appeared to be of
Japanese or Filipino descent. When Kesser objected to a pat-
tern of excusing ethnic minorities, the trial court found that
Rindels, Lawton and Smithfield were a group of Native
Americans and asked the prosecutor to explain his reasons for
striking this group. The prosecutor stated that he was “essen-
tially looking for five things” when selecting a juror: is the
person someone (1) who can be fair to law enforcement or
does the person have some sort of bias against the criminal
justice system; (2) who can judge someone else and is strong
enough to make a decision and convict a defendant; (3) who
will listen to the prosecutor and not find him offensive; (4)
who may have bonded with the defense attorney; and (5) who
is capable of getting along with the other jurors. The prosecu-
tor indicated that he made notes and gave grades from a high
of A to a low of F based on his impression of the question-
naire filled out by the venire panel, responses during voir dire,
and what transpired at the hardship proceeding.2

   Kesser was ultimately convicted of first degree murder and
sentenced to life without the possibility of parole. See Cal.
Penal Code §§ 187(a), 190.2(a)(1), (a)(15). Kesser appealed
his conviction, arguing among other things that the prosecu-
tor’s use of peremptory challenges constituted Wheeler/
Batson error. The court of appeal presumed that a prima facie
case had been made out from the trial judge’s finding that an
identifiable group had been excluded coupled with his request
for a statement of reasons from the prosecutor. The court
observed that the assumption underlying the prosecutor’s dis-
qualification of Rindels — that Native Americans as a group
are “anti-establishment” — is itself based on racial stereotype,
and that “were this the only or primary reason given by the
prosecutor, we would have some cause for concern.” People
  2
   The prosecutor’s full explanation is set out in the majority opinion at
pages 10947-53.
10994                     KESSER v. CAMBRA
v. Chiara, No. A 060502 (Cal. Ct. App., Dec. 12, 1995).
However, the court noted, the prosecutor gave many more
reasons for his evaluation of Rindels other than views attri-
buted to her as a Native American employed by the tribe, and
these reasons are race-neutral. They include that Rindels was
pretentious and self-important, emotional about the system,
had a daughter who had been molested by her father, which
indicated a dysfunctional family, and was unstable, fairly
weak and somebody who he thought would be easily swayed
by the defense. The court found that these reasons were based
on individual predilections supported by the record and that
none constituted a sham excuse or could be construed as an
effort to disguise group bias. Accordingly, it concluded,
“[s]ince the trial court could reasonably have found based on
several race-neutral explanations, that the prosecutor’s ‘pre-
dominant motive’ in excluding juror Rindels was not ethnic
or racial bias, its denial of the Wheeler challenge may not be
disturbed.” The court further found that the fact that Smith-
field might be empathetic with Kesser and Leahy because her
husband was a recovering alcoholic was a powerful reason
that alone justified the exercise of a peremptory challenge,
and that the reasons offered for striking Lawton were solid.
The California Supreme Court denied Kesser’s petition for
review without comment. People v. Chiara, No. S051306
(Cal., March 14, 1996).

   Kesser then petitioned the district court for a writ of habeas
corpus, again claiming that the prosecutor had used peremp-
tory challenges to discriminate against Native American
jurors. The district court denied the petition. Kesser v. Cam-
bra, No. C-96-3452-PJH, 2001 WL 1352607 (N.D. Cal. Oct.
26, 2001) (unpublished disposition).3 Although it believed
that the trial court erred in failing to recognize the bias inher-
ent in striking Rendels in part because she was a Native
American employed by the tribe, the district court noted that
  3
   The court’s substantially identical disposition in Leahy is published.
Leahy v. Farmon, 177 F. Supp. 2d 985 (N.D. Cal. 2001).
                           KESSER v. CAMBRA                         10995
the California Court of Appeal had recognized that the
employment reason was not race-neutral. It concluded that the
California appellate court’s dual motivation analysis was not
contrary to, or an unreasonable application of, clearly estab-
lished federal law as there is no United States Supreme Court
authority holding that articulation of one race-based reason
for a strike, along with several race-neutral reasons, requires
reversal at the second Batson step. Finally, the district court
held that the court of appeal’s findings that race was not the
primary reason given by the prosecutor and that the race-
neutral reasons were based on individual predilections rather
than group bias are entitled to the presumption of correctness.
It found no clear and convincing evidence in the record rebut-
ting the presumption with respect to Rindels, Lawton or
Smithfield.

   Kesser obtained a certificate of appealability on the Batson
issue, and timely appealed. A divided panel affirmed, Kesser
v. Cambra, 392 F.3d 327 (9th Cir. 2004), and we granted
rehearing en banc,4 425 F.3d 1230 (9th Cir. 2005).

                                    II

   Although the AEDPA standards that constrain our review
of state convictions are familiar by now, I repeat them
because the Batson issue here does not come to us for inde-
pendent judgment on whether the state courts acted correctly
or incorrectly, but for consideration of whether the state
court’s adjudication of the merits “(1) resulted in a decision
that was contrary to, or involved an unreasonable application
of, clearly established Federal law, as determined by the
Supreme Court of the United States; or (2) resulted in a deci-
sion that was based on an unreasonable determination of the
  4
   California Appellate Counsel filed an amicus curiae brief in support of
Kesser’s petition for rehearing en banc, as did the National Association of
Criminal Defense Lawyers, California Attorneys for Criminal Justice, and
the American Civil Liberties Union of Northern California.
10996                  KESSER v. CAMBRA
facts in light of the evidence presented in the State court pro-
ceeding.” 28 U.S.C. § 2254(d); Lockyer v. Andrade, 538 U.S.
63, 70-73 (2003). In applying these standards, we look to the
“last reasoned decision” in the state court system, in this case
the opinion of the California Court of Appeal. Robinson v.
Ignacio, 360 F.3d 1044, 1055 (9th Cir. 2004).

   “AEDPA’s ‘clearly established law’ requirement limits the
area of law on which a habeas court may rely to those consti-
tutional principles enunciated in U.S. Supreme Court deci-
sions.” Id. at 1055-56. The phrase “clearly established Federal
law, as determined by the Supreme Court,” “refers to the
holdings, as opposed to the dicta, of [Supreme] Court[ ] deci-
sions as of the time of the relevant state-court decision.” Wil-
liams v. Taylor, 529 U.S. 362, 412 (2000). Accordingly, a
state court’s decision is “contrary to” Supreme Court author-
ity only if “the state court arrives at a conclusion opposite to
that reached by [the Supreme] Court on a question of law or
if the state court decides a case differently than [the Supreme]
Court has on a set of materially indistinguishable facts.” Id.
at 412-13.

   A state court decision is an “unreasonable application of”
Supreme Court authority if it “correctly identifies the correct
governing legal rule [from Supreme Court cases] but applies
it unreasonably to the facts of a particular . . . case.” Id. at
407-08. The state court may also unreasonably apply Supreme
Court authority if it “either unreasonably extends a legal prin-
ciple from [Supreme Court] precedent to a new context where
it should not apply or unreasonably refuses to extend that
principle to a new context where it should apply.” Id. at 407.
“[A]n unreasonable application of federal law is different
from an incorrect application of federal law,” id. at 410, and
so “a federal habeas court may not issue the writ simply
because that court concludes in its independent judgment that
the relevant state-court decision applied clearly established
federal law erroneously or incorrectly. Rather, that application
must also be unreasonable,” id. at 411. We may not overturn
                       KESSER v. CAMBRA                    10997
a state conviction solely because we may have decided the
case differently in the first instance. See Duhaime v.
Ducharme, 200 F.3d 597, 600 (9th Cir. 2000) (as amended).

   Under AEDPA, state court findings of fact are presumed to
be correct unless the petitioner rebuts that presumption with
clear and convincing evidence. 28 U.S.C. § 2254(e)(1); Davis
v. Woodford, 384 F.3d 628, 638 (9th Cir. 2004) (as amended).
This presumption applies even where the finding was made
by a state court of appeals rather than by the state trial court.
Bragg v. Galaza, 242 F.3d 1082, 1087 (9th Cir. 2001).

                               III

  The Batson framework is equally familiar, but I repeat it as
well:

    Once the opponent of a peremptory challenge has
    made out a prima facie ‘case of racial discrimination
    (step one), the burden of production shifts to the pro-
    ponent of the strike to come forward with a race-
    neutral explanation (step two). If a race-neutral
    explanation is tendered, the trial court must then
    decide (step three) whether the opponent of the strike
    has proved purposeful racial discrimination.

Purkett v. Elem, 514 U.S. 765, 767 (1995) (per curiam). “The
second step of this process does not demand an explanation
that is persuasive, or even plausible. ‘At this [second] step of
the inquiry, the issue is the facial validity of the prosecutor’s
explanation. Unless a discriminatory intent is inherent in the
prosecutor’s explanation, the reason offered will be deemed
race neutral.’ ” Id. at 768 (quoting Hernandez v. New York,
500 U.S. 352, 360 (1991) (plurality opinion) (alteration in
original)); id. at 374 (O’Connor, J., concurring in judgment).
As the Court emphasized in Purkett, steps two and three are
independent inquiries that may not be collapsed into one, and
“the ultimate burden of persuasion regarding racial motivation
10998                  KESSER v. CAMBRA
rests with, and never shifts from, the opponent of the strike.”
514 U.S. at 768.

   There is no dispute that Kesser made a prima facie showing
of group bias when he objected that three of the prosecutor’s
peremptory challenges were used to exclude the only Native
Americans in the pool. It is immaterial that the trial court
made no explicit finding that Kesser had satisfied his Batson
step-one burden, because “[o]nce a prosecutor has offered a
race-neutral explanation for the peremptory challenges and
the trial court has ruled on the ultimate question of intentional
discrimination, the preliminary issue of whether the defendant
has made a prima facie showing becomes moot.” Hernandez,
500 U.S. at 359 (plurality opinion).

   The state likewise no longer disputes the presence of one
race-based reason for striking Rindels. Without question, the
prosecutor’s assessment of how Native Americans employed
by a tribe view the criminal justice system reflects stereotypi-
cal bias that is inherently discriminatory. To this extent, his
explanation is not facially valid. However, the court of appeal
identified four other facts upon which the prosecutor’s expla-
nation was also based that are race-neutral. Kesser contends
that, assuming these other reasons are indeed race-neutral,
their presence does not matter because ethnicity can play no
role in the jury selection process.

   The Supreme Court has never held that a prosecutor’s
explanation must be based entirely on race-neutral reasons.
“A neutral explanation in the context of our analysis here
means an explanation based on something other than the race
of the juror.” Id. at 360. At this stage, we assume the truth of
the proffered reasons, and consider whether, as a matter of
law, the challenge violates the Equal Protection Clause. Id. at
359. The Court has clearly said that the prosecutor’s burden
at step two is to come forward with a race-neutral explana-
tion. See Miller-El v. Cockrell, 537 U.S. 322, 328 (2003);
Purkett, 514 U.S. at 767 (describing the burden at step two to
                       KESSER v. CAMBRA                   10999
come forward with “a race-neutral explanation” (emphasis
added)); Hernandez, 500 U.S. at 358-59 (noting that the pros-
ecutor must offer “a race-neutral explanation” for peremptory
strikes (emphasis added)); Powers v. Ohio, 499 U.S. 400, 409
(1991) (holding that a peremptory challenge cannot be used
to exclude an otherwise qualified and unbiased person solely
by reason of their race). But the Court has not said that the
burden at step two can only be met if every reason is race-
neutral. Indeed, it passed up the opportunity to address a
mixed motive challenge when it denied certiorari in Wilkerson
v. Texas, 493 U.S. 924 (1989), a case where the prosecutor
admitted that race was a factor in his peremptory strike. Jus-
tice Marshall (joined by Justice Brennan) dissented from the
Court’s refusal to grant the petition on the same ground that
Kesser urges here, that a prosecutor’s exercise of peremptory
challenges based in part on racial considerations violates the
Equal Protection Clause. They would have held that Batson’s
requirement of a “neutral” explanation “means just what it
says — that the explanation must not be tainted by any imper-
missible factors.” Id. at 928. However, the Court has not
declared this to be the rule, so it cannot be “contrary to . . .
clearly established Federal law, as determined by the Supreme
Court,” Williams, 529 U.S. at 412 (quoting 28 U.S.C.
§ 2254(d)(1)) (omission in original), for the California Court
of Appeal to proceed to step three.

   Nor can I say that the court of appeal decision is an “unrea-
sonable application” of Supreme Court law. Kesser maintains
that Batson and its progeny have made clear that a state may
not voice racism as a factor in selecting a juror but the Court
has not held that step three may be skipped if the reasons pro-
duced at step two are (or may be construed as) partly race-
neutral and partly not. If anything, the plurality in Hernandez
suggests the opposite. There, the prosecutor offered an expla-
nation — language ability — for striking two prospective
jurors that could be impermissible stereotyping, but also
explained that their specific responses and demeanor caused
him to doubt their ability to defer to the official translation.
11000                      KESSER v. CAMBRA
The Court noted that the prosecutor did not rely on language
ability without more, and that whether the race-neutral
grounds are pretextual should be sorted out at stage three. 500
U.S. at 360, 363-65. The Court’s recent opinion in Rice v.
Collins, No. 04-52 (Jan. 18, 2006), is also instructive. After
the defendant had made a prima facie showing of racial dis-
crimination in jury selection, the prosecutor offered various
reasons for a strike, including a constitutionally impermissible
gender-based reason. Reversing this court’s view that the trial
court should have questioned the prosecutor’s credibility
because of her attempt to use gender, the Court explained:

      The panel majority assigned the gender justification
      more weight than it can bear. The prosecutor pro-
      vided a number of other permissible and plausible
      race-neutral reasons, and Collins provides no argu-
      ment why this portion of the colloquy demonstrates
      that a reasonable factfinder must conclude the prose-
      cutor lied about the eye rolling and struck Juror 16
      based on her race.

Id. at 6 (emphasis added). Like the Hernandez plurality, Rice
indicates that the ultimate burden of persuasion remains on
the opponent of the strike to show discrimination even when
mixed motives are present.

  Kesser also argues that our own decisions apply Batson
when one of the explanations provided by the prosecutor is
not race-neutral, relying upon United States v. De Gross, 913
F.2d 1417 (9th Cir. 1990); United States v. Omoruyi, 7 F.3d
880 (9th Cir. 1993); and United States v. Bishop, 959 F.2d
820 (9th Cir. 1992).5 These are pre-AEDPA, direct appeal
  5
    These are the opinions that Kesser relies on. However, there is subse-
quent history. De Gross was later reheard en banc, 960 F.2d 1433 (9th Cir.
1992), with the en banc court reaching the same conclusion as the panel.
As for Bishop, this court recently noted in Boyde v. Brown, 404 F.3d 1159,
1171 n.10 (9th Cir. 2005), that “[t]o the extent Bishop suggests that the
race-neutrality of an explanation depends on its persuasiveness, it has been
effectively overruled by Purkett.”
                          KESSER v. CAMBRA                        11001
cases that do not illuminate what constitutes clearly estab-
lished federal law as determined by the Supreme Court. As
the Court advised in Williams, “[i]f this Court has not broken
sufficient legal ground to establish an asked-for constitutional
principle, the lower federal courts cannot themselves establish
such a principle with clarity sufficient to satisfy the AEDPA
bar.” 529 U.S. at 381. In any event, we have not read our pre-
cedent as Kesser does because otherwise we would neither
have declined to comment on whether a mixed-motive
defense is valid — as we did in Johnson v. Vasquez, 3 F.3d
1327, 1329 n.3 (9th Cir. 1993) — nor indicated that courts
need to determine the prosecution’s true motivation where
both valid and invalid reasons are offered — as we have done
several times. See, e.g., Lewis v. Lewis, 321 F.3d 824, 831
(9th Cir. 2003) (noting that, when both “faulty” and “ade-
quate” reasons are given, “our precedent suggests that the
court should then step back and evaluate all of the reasons
together”); McClain v. Prunty, 217 F.3d 1209, 1221 (9th Cir.
2000) (observing that “[t]he fact that one or more of a prose-
cutor’s justifications do not hold up under judicial scrutiny
militates against the sufficiency of a valid reason”); United
States v. Alcantar, 897 F.2d 436, 440 (9th Cir. 1990) (“Where
both legitimate and illegitimate reasons are offered by the
prosecution, the need for a meaningful adversary hearing to
discover the true motivation behind the challenges is espe-
cially strong.”); United States v. Thompson, 827 F.2d 1254,
1260 (9th Cir. 1987) (remanding for further proceedings to
determine whether the prosecutor acted from improper motive
even though race was one reason offered for striking a black
juror). I also note (without expressing any opinion on the mer-
its of their approach, or inferring clarity of federal law from
it) that other circuits have embraced a “mixed motive” analy-
sis in the Batson context.6 In these circumstances I disagree
   6
     See, e.g., Howard v. Senkowski, 986 F.2d 24 (2d Cir. 1993) (adopting
the dual motivation analysis in Mt. Healthy City Sch. Dist. Bd. of Educ.
v. Doyle, 429 U.S. 274, 284-87 (1977), and Vill. of Arlington Heights v.
Metro. Hous. Dev. Corp., 429 U.S. 252, 270 n.21 (1977), and holding that
if the claimant proves discriminatory motivation, the accused party may
11002                      KESSER v. CAMBRA
with Kesser’s argument that the California Court of Appeal’s
decision was an objectively unreasonable application of Bat

   son.

   Alternatively, Kesser submits that even if a mixed motive
analysis were appropriate, it was incorrectly applied because
the prosecutor did not show that he would have exercised his
challenge solely for race-neutral reasons. I recognize that the
burden does shift in this way to the party accused of taking
an unlawfully discriminatory action in analogous contexts that
employ a mixed motive analysis, see, e.g., Mt. Healthy, 429
U.S. 274; Arlington Heights, 429 U.S. 252; Desert Palace,
Inc. v. Costa, 539 U.S. 90 (2003),7 but I am not persuaded to

show that the improper motivation was only part, and not the decisive part,
of the motivation); Gattis v. Snyder, 278 F.3d 222, 231-35 (3d Cir. 2002)
(holding that the state courts’ application of dual motivation analysis to a
Batson challenge did not result in a decision contrary to, or an unreason-
able application of, federal law under § 2254(d)(1)); Jones v. Plaster, 57
F.3d 417, 418-22 (4th Cir. 1995) (holding that if a party exercises a
peremptory challenge in part for a discriminatory purpose, a trial court
must decide whether the party whose conduct is being challenged has
demonstrated by a preponderance of the evidence that the strike would
have nevertheless been exercised even if an improper factor had not moti-
vated in part the decision to strike); United States v. Darden, 70 F.3d
1507, 1530-32 (8th Cir. 1995) (holding that the trial court’s decision to
allow a strike on the basis of several racially neutral reasons, despite one
reason that was not racially neutral, was equivalent to a finding that the
prosecutor would have exercised the strike even without the one non-
racially neutral motive); Wallace v. Morrison, 87 F.3d 1271, 1274-75
(11th Cir. 1996) (per curiam) (holding that dual motivation analysis as
adopted by the Second Circuit in Howard determines whether a prosecutor
violates a defendant’s equal protection rights under Batson when the pros-
ecutor considers both race and race-neutral factors in exercising a peremp-
tory strike).
   7
     As set out in Arlington Heights,
    Proof that the decision . . . was motivated in part by a racially dis-
    criminatory purpose would not necessarily have required invali-
                           KESSER v. CAMBRA                           11003
reverse or to remand for a hearing on this account. First, as
this comes to us on collateral review of a state conviction, we
would be neither adopting nor rejecting a mixed-motive anal-
ysis as the law of this circuit for all Batson cases. When and
if we are required to decide whether a mixed-motive analysis
should be adopted in the Batson context, we will no doubt
have to consider whether, and how, the conventional mixed-
motive concept fits into the Batson evidentiary framework.
Here, however, our only concern in this case is whether the
California Court of Appeal’s decision was an unreasonable
application of Batson. Its approach could be incorrect (some-
thing which it is unnecessary to decide), yet not be unreason-
able. Given Purkett’s clear injunction that “the ultimate
burden of persuasion regarding racial motivation rests with,
and never shifts from, the opponent of the strike,” 514 U.S.
at 768, it cannot have been contrary to, or an unreasonable
application of, Batson for the court of appeal not to treat the
prosecutor’s position as a “defense” or explicitly to impose a
burden on the prosecutor that Batson puts squarely on the
opponent. Further, as the Supreme Court has instructed,
“AEDPA does not require a federal habeas court to adopt any
one methodology in deciding the only question that matters
under § 2254(d)(1) — whether a state court decision is con-
trary to, or involved an unreasonable application of, clearly
established federal law.” Andrade, 538 U.S. at 71. Thus,
while we, or the Court in other contexts, may prefer a “but
for” test when motives are mixed, see, e.g., Mt. Healthy, 429
U.S. at 285-97, to the formulation of “primary” or “predomi-

    dation of the challenged decision. Such proof would, however,
    have shifted to the [decision maker] the burden of establishing
    that the same decision would have resulted even had the imper-
    missible purpose not been considered. If this were established,
    the complaining party in a case of this kind no longer fairly could
    attribute the injury complained of to improper consideration of a
    discriminatory purpose. In such circumstances, there would be no
    justification for judicial interference with the challenged decision.
429 U.S. at 270 n.21.
11004                      KESSER v. CAMBRA
nant” motive used by the California Court of Appeal in this
case, I would abjure imposing a single formulation for pur-
poses of AEDPA review in this case. Finally, the California
Court of Appeal allowed the strike on the basis of a number
of racially neutral, non-pretextual reasons that were the pri-
mary reasons for the challenge. This amounts to a finding that
the prosecutor would have exercised the challenge even with-
out the race-based reason.8 Accordingly, even if the evidenti-
ary framework for conventional mixed-motive cases is
transposed to the Batson context, for purposes of habeas
review under AEDPA, the California court did not unreason-
ably apply federal law.

                                   IV

   Kesser makes a number of related arguments that boil
down to disagreement with the California Court of Appeal’s
determination that the prosecutor’s primary motivation for
striking Rindels was not pretextual and that his reasons for
striking Lawton and Smithfield were not race-based at all.
“[A] state court’s finding of the absence of discriminatory
intent is ‘a pure issue of fact’ accorded significant deference
. . . .” Miller-El, 537 U.S. at 339 (quoting Hernandez, 500
U.S. at 365). Under AEDPA, we may not grant a writ unless
the state court’s adjudication of the claim “resulted in a deci-
sion that was based on an unreasonable determination of the
facts in light of the evidence presented in the State court pro-
ceeding.” 28 U.S.C. § 2254(d)(2). “Factual determinations by
state courts are presumed correct absent clear and convincing
  8
    Courts that have adopted a mixed motive analysis for Batson cases
have implied burden-shifting from a decision upholding a strike. See, e.g.,
Darden, 70 F.3d at 1531; Weaver v. Bowersox, 241 F.3d 1024, 1032 (8th
Cir. 2001); United States v. Tokars, 95 F.3d 1520, 1533 (11th Cir. 1996).
But see Jones, 57 F.3d at 421 (remanding a § 1983 case on direct appeal
because the record did not indicate whether the district court determined
if the prosecutor carried his burden of showing that he would have struck
a juror even if the strike had not been motivated in part by an improper
purpose).
                           KESSER v. CAMBRA                          11005
evidence to the contrary, § 2254(e)(1), and a decision adjudi-
cated on the merits in a state court and based on a factual
determination will not be overturned on factual grounds
unless objectively unreasonable in light of the evidence pres-
ented in the state-court proceeding.” Miller-El, 537 U.S. at
340.

   Kesser points to the prosecutor’s improper reason for chal-
lenging Rindels, and to the fact that he challenged two addi-
tional Native American veniremembers as alternates.9 As
explained, I would conclude that the legal standard applied by
the Court of Appeal was not contrary to, or an unreasonable
application of, clearly established federal law. Beyond this,
the Court of Appeal found that the prosecutor’s race-based
reason for striking Rindels was not the primary reason for the
challenge, and that the primary reasons were race-neutral,
based on individual predilections, and were not pretextual.
While reasonable minds could differ about this, and the court
undoubtedly could have found that stereotypical reasoning so
permeated the prosecutor’s explanation that his challenge was
group-based rather than individual-based, the court of
appeal’s contrary determination is not without support in the
record. The prosecutor offered several ethnic-neutral reasons
for striking Rindels. Kesser does not argue that these reasons
are not in fact ethnic-neutral, but rather that we should not
defer to the California appellate court’s determination because
its review, like ours, is on a cold record. However, this argu-
ment is foreclosed by well-settled law that deference is due to
state court findings regardless of whether made by a trial or
appellate court. Sumner v. Mata, 449 U.S. 539, 546-47 (1981)
(applying the pre-AEDPA version of 28 U.S.C. § 2254(e)(1));
Bragg, 242 F.3d at 1087.
  9
   Kesser also contends that the prosecutor improperly excused Nakata,
but the trial court did not find that a prima facie case of racial or ethnic
bias had been made as to her. In addition, the claim is unexhausted as
Kesser’s petition for review in the California Supreme Court failed to raise
any issue with respect to Nakata.
11006                  KESSER v. CAMBRA
   Kesser also faults the district court and the California Court
of Appeal for limiting their analyses to Rindels, and failing to
extend the prosecutor’s discriminatory reason for striking
Rindels to the other two Native Americans. The court of
appeal acknowledged the pattern, but found that the explana-
tions for striking Lawton and Smithfield were race-neutral.
Kesser points to no clear and convincing evidence that this
finding is incorrect. Smithfield claimed hardship, and her hus-
band was a recovering alcoholic like Leahy and Kesser which
could cause her to be unduly empathetic. Lawton’s encounters
with law enforcement gave rise to concern about resentment,
she had to commute a long ways, she was not overly educated
and said she would have trouble talking audibly in court, and
she had followed a high-profile trial in which Kesser’s coun-
sel was the trial attorney, which might lead to her being influ-
enced by him. Even though a court may infer an “invidious
discriminatory purpose” from the fact that a prosecutor chal-
lenges each member of a cognizable group, Hernandez, 500
U.S. at 363; Burks v. Borg, 27 F.3d 1424, 1429 (9th Cir.
1994), the finding here that strikes of two group members
were individually-based and that the individually-based rea-
sons for striking the remaining member were not pretextual is
not “an unreasonable determination of the facts in light of the
evidence presented in the State court proceeding.”

   Finally, Kesser faults the court of appeal and the district
court for failing to conduct a comparative juror analysis, and
argues that either we or the district court should do so. How-
ever, he did not press a comparative analysis at trial and
developed no factual basis to support one. 28 U.S.C.
§ 2254(e)(2). This is quite different from Miller-El, where the
Supreme Court endorsed comparative analysis based on testi-
mony, arguments, and findings, 537 U.S. 331-34, and Burks,
where “the Batson issue was clearly fought along comparative
lines in the trial court,” 27 F.3d at 1428. Absent any such
record for comparing challenged jurors to unchallenged
jurors, I cannot say that Kesser has adduced clear and con-
vincing evidence that the challenge was purposefully discrim-
                       KESSER v. CAMBRA                    11007
inatory. Nor do I believe we should conduct a comparative
analysis de novo.

                               V

   In sum, as a federal habeas court our review of the Califor-
nia Court of Appeal determination upholding a peremptory
challenge that was based on mixed prosecutorial motives is
limited to whether it was contrary to, or an unreasonable
application of, federal law as articulated by the United States
Supreme Court. The Court has never addressed mixed
motives in the Batson context, so the California court’s deci-
sion to proceed past step two of the Batson analysis to deter-
mine whether the prosecutor’s race-neutral reasons were
pretextual is not contrary to clearly established federal law. It
is not necessary for us to embrace the specifics of the
approach the California court employed as correct — and I
would not — in order to hold, as I would, that its decision was
not an objectively unreasonable application of Batson. It fol-
lows from finding that non-racial reasons were the primary
motivation for striking Rindels that the prosecutor did not
exercise his peremptory challenge “on account of” race or
racially-based assumptions about qualifications to serve, Bat-
son, 476 U.S. at 86, or, put differently, that he would have
exercised the challenge even without the non-racially neutral
reason. Therefore, I cannot say that the California Court of
Appeal’s application of mixed-motive principles resulted in a
decision contrary to, or unreasonably applying, federal law as
determined by the Supreme Court of the United States.

  Accordingly, I would affirm.